Name: Commission Regulation (EU) NoÃ 575/2011 of 16Ã June 2011 on the Catalogue of feed materials Text with EEA relevance
 Type: Regulation
 Subject Matter: agri-foodstuffs;  documentation;  agricultural activity;  international trade
 Date Published: nan

 17.6.2011 EN Official Journal of the European Union L 159/25 COMMISSION REGULATION (EU) No 575/2011 of 16 June 2011 on the Catalogue of feed materials (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (1), and in particular Article 26(2) and (3) thereof, Whereas: (1) Commission Regulation (EU) No 242/2010 of 19 March 2010 creating the Catalogue of feed materials (2) established the first version of the Catalogue of feed materials. It consists of the list of feed materials already listed in Part B of the Annex to Directive 96/25/EC and columns 2, 3 and 4 of the Annex to Directive 82/471/EEC and of a glossary taking over point IV of Part A of the Annex to Directive 96/25/EC. (2) The appropriate representatives of the European feed business sectors have, in consultation with other concerned parties, in collaboration with the competent national authorities and taking into account relevant experience from opinions issued by the European Food Safety Authority and scientific or technological developments, developed amendments to Regulation (EU) No 242/2010. These amendments concern new entries and improvements of existing entries. (3) The Commission has assessed the submitted amendments, verified that the procedure and conditions foreseen in Article 26 of Regulation (EC) No 767/2009 has been followed and are fulfilled and agrees to the amendments as modified during the assessment. (4) Given the very high number of amendments to be made to Regulation (EU) No 242/2010, it is appropriate, for reasons of coherence, clarity and simplification, to repeal and replace that Regulation. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Catalogue of feed materials referred to in Article 24 of Regulation (EC) No 767/2009 is established, as set out in the Annex to this Regulation. Article 2 Regulation (EU) No 242/2010 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 229, 1.9.2009, p. 1. (2) OJ L 77, 24.3.2010, p. 17. ANNEX CATALOGUE OF FEED MATERIALS PART A General provisions (1) The use of this Catalogue by the feed business operators shall be voluntary. However, the name of a feed material listed in Part C may be used only for a feed material complying with the requirements of the entry concerned. (2) All entries in the list of feed materials in Part C shall comply with the restrictions on the use of feed materials in accordance with the relevant legislation of the Union. Feed business operators using a feed material entered in the Catalogue shall ensure that it complies with Article 4 of Regulation (EC) No 767/2009. (3) In accordance with good practice as referred to in Article 4 of Regulation (EC) No 183/2005, feed materials shall be free from chemical impurities resulting from their manufacturing process and from processing aids, unless a specific maximum content is fixed in the Catalogue. (4) The botanical purity of a feed material shall not be less than 95 %. However, botanical impurities such as residues of other oil seeds or oil fruits derived from a previous manufacturing process shall not exceed 0,5 % for each type of oil seed or fruit. Derogating from these general rules a specific level shall be set in the list of feed materials in Part C. (5) The common name/qualifier of one or more of the processes, as listed in the last column of the glossary of processes in Part B, may be added to the name of the feed material to indicate that it has undergone the respective process or processes. (6) If the manufacturing process for a feed material differs from the description of the process concerned, as set out in the glossary of processes in Part B, the manufacturing process shall be set out in the description of the feed material concerned. (7) For a number of feed materials, synonyms may be used. Such synonyms are included in square brackets in the column name of the entry for the feed material concerned in the list of feed materials in Part C. (8) In the description of the feed materials in the list of feed materials in Part C, the word product is used instead of the word by-product to reflect the market situation and the language used in practice by feed business operators to highlight the commercial value of feed materials. (9) The botanical name of a plant is only given in the description of the first entry in the list of feed materials in Part C concerning that plant. (10) The underlying principle for the compulsory labelling of analytical constituents of a certain feed material in the Catalogue is, whether a certain product contains high concentrations of a specific constituent, or the manufacturing process has changed the nutritional characteristics of the product. (11) Article 15(g) of Regulation (EC) No 767/2009 in conjunction with point 6 of Annex I to that Regulation lays down labelling requirements as regards the moisture content. Article 16(1)(b) of that Regulation in conjunction with its Annex V lays down labelling requirements as regards other analytical constituents. In addition, point 5 of Annex I to Regulation (EC) No 767/2009 requires the declaration of the level of ash insoluble in hydrochloric acid if it exceeds 2,2 % in general or for certain feed material if it exceeds the level set in the relevant section of Annex V to that Regulation. However, some entries in the list of feed materials in Part C deviate from those rules as follows: (a) Compulsory declarations regarding analytical constituents in the list of feed materials in Part C replace the compulsory declarations as set out in the relevant section of Annex V to Regulation (EC) No 767/2009. (b) If the column relating to compulsory declarations in the list of feed materials in Part C is left blank with respect to the analytical constituents that would have to be declared in accordance with the relevant section of Annex V to Regulation (EC) No 767/2009, none of those constituents need be labelled. For ash insoluble in hydrochloric acid, however, where no level is set in the list of feed materials in Part C, the level shall be declared if it exceeds 2,2 %. (c) Where one or more specific moisture levels are set in the column compulsory declarations of the list of feed materials in Part C, those levels shall apply instead of the levels in point 6 of Annex I to Regulation (EC) No 767/2009. However, if the moisture content is below 14 % its declaration is not compulsory. Where no specific moisture level is set in that column, point 6 of Annex I to Regulation (EC) No 767/2009 shall apply. (12) Technical grade means that a substance is produced in a controlled chemical or physical process fulfilling the relevant requirements in accordance with the feed law of the Union. (13) A feed business operator, who claims a feed material has more properties than those specified in the column description of the list of feed materials in Part C, has to comply with Article 13 of Regulation (EC) No 767/2009. Furthermore, feed materials may meet a particular nutritional purpose in accordance with Articles 9 and 10 of Regulation (EC) No 767/2009. PART B Glossary of processes Process Definition Common name/qualifier 1 Air fractionation Separation of particles by means of an air stream. Air fractionated 2 Aspiration Process to remove dust, fine particles and other parts with suspended cereal fines from a bulk of grain during transfer by means of an air-flow Aspirated 3 Blanching Process consisting of heat treatment of an organic substance by boiling or steaming in order to denature natural enzymes, soften tissue and remove raw flavouring and followed by immersion in cold water to halt the cooking process. Blanched 4 Bleaching Removing naturally occurring colour Bleached 5 Chilling Lowering the temperature below ambient but above freezing point to aid preservation. Chilled 6 Chopping Reduction of particle size using one or more knives. Chopped 7 Cleaning Removal of objects (contaminants, e.g. stones) or vegetative parts of the plant e.g. unattached particles of straw or husks or weeds. Cleaned/Sorted 8 Concentration (1) Increase in certain contents by removal of water and/or other constituents. Concentrate 9 Condensation Transition of a substance from a gaseous to a liquid phase. Condensed 10 Cooking The application of heat to change the physical and chemical characteristics of feed materials. Cooked 11 Crushing Reduction of particle size using a crusher. Crushed, crushing 12 Crystallisation Purification by the formation of solid crystals from a liquid solution. Impurities in the liquid are usually not incorporated into the lattice structure of the crystal. Crystallised 13 Decortication (2) Complete or partial removal of outer layers from grains, seeds, fruits, nuts and others. Decorticated, partially decorticated 14 Dehulling/dehusking Removal of the outer skins of beans, grains and seeds usually by physical means. Dehulled or dehusked 15 Depectinising Extraction of pectins from a feed material. Depectinised 16 Desiccation Process of extracting moisture Desiccated 17 Desliming Process used to remove the slime layer on the surface. Deslimed 18 Desugaring Complete or partial removal of mono- and disaccharides from molasses and other material containing sugar by chemical or physical means. Desugared, partially desugared 19 Detoxification Process by which toxic contaminants are destroyed or reduced in concentration. Detoxified 20 Distillation Fractionation liquids by boiling and collecting the condensed vapour into a separate container. Distilled 21 Drying Dehydration by artificial or natural processes. Dried (sun or artificially) 22 Ensiling Storage of feed materials in a silo possibly with the addition of preservatives or by using anaerobic conditions possibly with silage additives Ensiled 23 Evaporation Reducing the water content. Evaporated 24 Expansion Thermal process during which the products internal water content, abruptly steamed, leads to the breaking-up of the product. Expanded 25 Expelling Removal of oil/fat by pressing. Expeller/cake and oil/fat 26 Extraction Removal either by organic solvent of fat/ oil from certain materials or by aqueous solvent of sugar or other water-soluble components. Extracted/meal and fat/oil, molasses/pulp and sugar or other water-soluble components 27 Extrusion Thermal process during which the products internal water content, abruptly steamed, leads to the breaking-up of the product combined with special shaping by passing through an orifice. Extruded 28 Fermentation Process in which micro-organisms such as bacteria, fungi or yeasts are produced or used to act on materials to promote a change in their chemical composition/properties. Fermented 29 Filtration Separation of a mixture of liquid and solid materials by passing the liquid through a porous medium or membrane. Filtered 30 Flaking Rolling of moist heat-treated material. Flakes 31 Flour milling Reduction of particle size of dry grain and to facilitate separation into constituent fractions (principally flour, bran and middlings). Flour, bran, middlings (3), feed 32 Fractionation Separation of feed material fragments by sieving and/or treated with a stream of air that carries the light shell pieces away. Fractionated 33 Fragmentation Process of breaking a feed material into fragments. Fragmented 34 Frying Process of cooking feed materials in a oil or fat. Fried 35 Gelling Process to form a gel, a solid, jelly-like material that can have properties ranging from soft and weak to hard and tough usually using gelling agents Gelled 36 Granulation Treatment of feed materials to obtain a specific particle size and consistency Granulated 37 Grinding/milling Reducing the particle size of solid feed materials in a dry or wet process. Ground or milled 38 Heating heat treatments carried out under specific conditions Heat treated 39 Hydrogenation Transformation with the use of a catalyst of unsaturated into saturated glycerides (of oils and fats) or free fatty acids, or of reducing sugars into the analogous polyols. Hydrogenated, partially hydrogenated 40 Hydrolysis Reduction of molecular size by appropriate treatment with water and either enzymes or acid/alkali. Hydrolysed 41 Liquefying Transition from a solid or a gas phase into a liquid. Liquefied 42 Maceration Reducing the size of feed materials using mechanical means often in the presence of water or other liquids. Macerated 43 Malting Allowing grain to commence germination to activate naturally occurring enzymes that are able to break down starch to fermentable carbohydrates and proteins to amino acids and peptides. Malted 44 Melting Transition from a solid to a liquid phase by the application of heat. Melted 45 Micronisation Process of reducing the average diameter of a solid material's particles to the micrometer scale. Micronised 46 Parboiling Process of cooking partially by boiling for a short period Par-boiled 47 Pasteurisation Heating to a critical temperature for a specified amount of time to eliminate harmful micro-organisms followed by rapid cooling. Pasteurised 48 Peeling Removal of the skin/peel from fruit and vegetables. Peeled 49 Pelleting Shaping by compression through a die Pellet, pelleted 50 Polishing The polishing of dehulled grain, e.g. rice, by rotation in drums resulting in a grain with a bright, shiny appearance. Polished 51 Pregelatinisation Modification of starch to improve significantly its swelling properties in cold water. Pregelatinised (4), puffed 52 Pressing (5) Physical removal of liquids like fat, oil, water or juice from solids. Expeller/cake (in case of oil-containing materials) Pulp, pomace (in case of fruits, etc.) Pressed pulp (in case of sugar beet) 53 Refining Complete or partial removal of impurities or unwanted components by chemical/-physical treatment. Refined, partially refined 54 Roasting Heating of feed materials in a dry state to improve digestibility, increase colour and/or reduce naturally occurring anti-nutritive factors. Roasted 55 Rolling Reduction of particle size by passing the feed material, e.g. grains, between pairs of rollers. Rolled 56 Rumen protection Process which, either by physical treatment with use of heat, pressure, steam and combination of such conditions and/or through the action of processing aids, aims to protect the nutrients from degradation in the rumen Rumen protected 57 Sieving/Screening Separation of particles of different sizes by passing feed materials through screen(s) while being shaken or poured. Sieved, sifted, screened 58 Skimming Separating the top floating layer of a liquid by mechanical means, e.g. milk fat. Skimmed 59 Slicing Cutting feed materials into flat pieces Sliced 60 Soaking/Steeping Moistening and softening of feed materials, usually seeds, to reduce cooking time, aid in seed coat removal, facilitate the uptake of water to activate the germination process or reduce the concentration of naturally occurring anti-nutritive factors. Steeped 61 Spray drying Reducing the moisture content of a liquid by creating a spray or mist of the feed material to increase the surface area to weight ratio through which warm air is blown. Spray dried 62 Steaming Process using pressurized steam for heating and cooking to increase digestibility. Steamed 63 Toasting Heating using dry heat usually applied to oilseeds, e.g. to reduce or remove naturally occurring anti-nutritive factors. Toasted 64 Ultra-filtration Filtration of liquids through a membrane permeable only for small molecules. Ultra-filtrated PART C List of feed materials 1. Cereal grains and products derived thereof Number Name Description Compulsory declarations 1.1.1 Barley Grains of Hordeum vulgare L. It may be rumen protected. Method of rumen protection, if applicable 1.1.2 Barley, puffed Product obtained from milled or broken barley by means of a treatment in humid, warm conditions and under pressure. Starch 1.1.3 Barley, roasted Product of barley roasting process which is partially roasted with low colour. Starch, if > 10 % Crude protein, if > 15 % 1.1.4 Barley flakes Product obtained by steaming and rolling dehusked barley. It may contain a small proportion of barley husks. It may be rumen protected. Starch Method of rumen protection, if applicable 1.1.5 Barley fibre Product of barley starch manufacture. It consists of particles of endosperm and principally of fibre. Crude fibre Crude protein, if > 10 % 1.1.6 Barley hulls Product of ethanol-starch manufacture after dry milling, screening and dehulling of barley grains. Crude fibre Crude protein, if > 10 % 1.1.7 Barley middlings Product obtained during the processing of screened, dehusked barley into pearl barley, semolina or flour. It consists principally of particles of endosperm with fine fragments of the outer skins and some grain screenings. Crude fibre Starch 1.1.8 Barley protein Product from barley obtained after starch and bran separation. It consists principally of protein. Crude protein Starch 1.1.9 Barley protein feed Product from barley obtained after starch separation. It consists principally of protein and particles of endosperm. It may be dried. Moisture, if < 45 % or > 60 % If moisture < 45 %:  Crude protein  Starch 1.1.10 Barley solubles Product from barley obtained after wet protein and starch extraction. Crude protein 1.1.11 Barley bran Product of flour manufacture, obtained from screened grains of dehusked barley. It consists principally of fragments of the outer skins and of particles of grain from which the greater part of the endosperm has been removed. Crude fibre 1.1.12 Liquid barley starch Secondary starch fraction from the production of starch from barley. If moisture < 50 %:  Starch 1.1.13 Malting barley screenings Product from malting barley cleaning consisting of small malting barley grains and fractions of broken malting barley grains separated before the malting process. Crude fibre Crude ash if > 2,2 % 1.1.14 Malting barley and malt fines Cereal fines aspirated from grain transfer operations. Crude fibre 1.1.15 Malting barley husks Product from malting barley cleaning consisting of fractions of husk and fines. Crude fibre 1.1.16 Barley distillers solids, wet Product of ethanol manufacture from barley. It contains solid feed fraction from distillation. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.1.17 Barley distillers solubles, wet Product of ethanol manufacture from barley. It contains soluble feed fraction from distillation. Moisture, if < 45 % or > 70 % If moisture < 45 %  Crude protein 1.1.18 Malt (6) Product from germinated cereals, dried, milled and/or extracted. 1.1.19 Malt rootlets (6) Product from malting cereals germination and malt cleaning consisting of rootlets, cereal fines, husks and small broken malted cereal grains. It may be milled. 1.2.1 Maize (7) Grains of Zea mays L. ssp. mays. It may be rumen protected. Method of rumen protection, if applicable 1.2.2 Maize flakes Product obtained by steaming and rolling dehusked maize. It may contain a small proportion of maize husks. Starch 1.2.3 Maize middlings Product of the manufacture of flour or semolina from maize. It consists principally of fragments of the outer skins and of particles of grain from which less of the endosperm has been removed than in maize bran. Crude fibre Starch 1.2.4 Maize bran Product of the manufacture of flour or semolina from maize. It consists principally of outer skins and some maize germ fragments, with some endosperm particles. Crude fibre 1.2.5 Maize cobs Central core of a maize ear. It comprises unseparated rachis, grain and leaves. Crude fibre Starch 1.2.6 Maize screenings Fraction of maize left after screening process. 1.2.7 Maize fibre Product of the manufacture of maize starch. It consists principally of fibre. Moisture, if < 50 % or > 70 % If moisture < 50 %:  Crude fibre 1.2.8 Maize gluten Product of the manufacture of maize starch. It consists principally of gluten obtained during separation of starch. Crude protein Moisture, if < 70 % or > 90 % 1.2.9 Maize gluten feed Product obtained during the manufacture of maize starch. It is composed of bran and maize solubles. The product may also include broken maize and residues from the oil extraction of maize germs. Other products derived from starch and from the refining or fermentation of starch products may be added, it may be dried. Moisture, if < 40 % or > 65 % If moisture < 40 %:  Crude protein  Crude fibre  Starch  Crude fat 1.2.10 Maize germ Product of the manufacture of semolina, flour or starch from maize. It consists predominately of maize germ, outer skins and parts of the endosperm. Moisture, if < 40 % or > 60 % If moisture < 40 %:  Crude protein  Crude fat 1.2.11 Maize germ expeller Product of oil manufacture obtained by pressing of processed maize germ to which parts of the endosperm and testa may still adhere. Crude protein Crude fat 1.2.12 Maize germ meal Product of oil manufacture, obtained by extraction of processed maize germ. Crude protein 1.2.13 Crude maize germ oil Product obtained from maize germ. Crude fat 1.2.14 Maize, puffed Product obtained from milled or broken maize by means of a treatment in humid, warm conditions and under pressure. Starch 1.2.15 Maize steep liquor Concentrated liquid fraction from the steeping process of corn. Moisture, if < 45 % or > 65 % If moisture < 45 %:  Crude protein 1.2.16 Sweet corn silage By-product of the sweet-corn processing industry, composed of centre cobs, husks, base of the kernels, chopped and drained or pressed. Generated by chopping the sweet-corn cobs, husks and leaves, with presence of sweet-corn kernels. Crude fibre 1.3.1 Millet Grains of Panicum miliaceum L. 1.4.1 Oats Grains of Avena sativa L. and other cultivars of oats. Method of rumen protection, if applicable 1.4.2 Dehulled oats Dehulled grains of oats. It may be steam treated. 1.4.3 Oat flakes Product obtained by steaming and rolling dehusked oats. It may contain a small proportion of oat husks. Starch 1.4.4 Oat middlings Product obtained during the processing of screened, dehusked oats into oat groats and flour. It consists principally of oat bran and some endosperm. Crude fibre Starch 1.4.5 Oat bran Product of flour manufacture, obtained from screened grains of dehusked oat. It consists principally of fragments of the outer skins and of particles of grain from which the greater part of the endosperm has been removed. Crude fibre 1.4.6 Oat hulls Product obtained during dehulling of oat grains. Crude fibre 1.4.7 Oat, puffed Product obtained from milled or broken oat by means of a treatment in humid, warm conditions and under pressure. Starch 1.4.8 Oat groats Cleaned oats with the hull removed. Crude fibre Starch 1.4.9 Oat flour Product obtained by milling of oat grains. Crude fibre Starch 1.4.10 Fodder oat flour Oats product with high content in starch, after decortication. Crude fibre 1.4.11 Oat feed Product obtained during the processing of screened, dehusked oats into oat groats and flour. It consists principally of oat bran and some endosperm. Crude Fibre 1.5.1 Quinoa seed, extracted Cleaned whole seed of the quinoa plant (Chenopodium quinoa Willd.) from which the saponin contained in the seeds outer layer has been removed. 1.6.1 Rice, broken Product of rice (Oryza sativa L.) milling, consisting principally of undersized and/or broken grains produced during milling. Starch 1.6.2 Rice, milled Husked rice from which all or part of the bran and embryo have been removed by milling. Starch 1.6.3 Rice, pre-gelatinized Product obtained from milled or broken rice by means of a treatment in humid, warm conditions and under pressure. Starch 1.6.4 Rice, extruded Product obtained by extruding rice flour. Starch 1.6.5 Rice flakes; [Rice pre-gelatinized] Product obtained by flaking pregelatinized rice grains or broken grains. Starch 1.6.6 Rice, husked/brown Paddy rice from which only the husk has been removed. Starch Crude fibre 1.6.7 Ground fodder rice Product obtained by grinding fodder rice, consisting either of green, chalky or unripe grains, sifted out during the milling of husked rice, or of normal husked grains which are yellow or spotted. Starch 1.6.8 Rice flour Product obtained by grinding milled rice. Starch 1.6.9 Brown rice flour Product obtained by grinding brown rice. Crude Fibre Starch 1.6.10 Rice bran Product from husked rice milling consisting of the outer layers of the kernel (pericarp, seed coat, nucleus, aleurone) with part of the germ. Crude fibre 1.6.11 Rice bran with calcium carbonate Product of the polishing of husked rice consisting mainly of silvery skins, particles of the aleurone layer, endosperm and germ; it contains varying amounts of calcium carbonate resulting from the polishing Crude fibre Calcium carbonate 1.6.12 Defatted rice bran Rice bran resulting from oil extraction. Crude fibre 1.6.13 Rice bran oil Oil extracted from stabilized rice bran. Crude fat 1.6.14 Rice middlings Product of rice flour and starch production, obtained by dry or wet milling and sieving. It consists principally of starch, protein, fat and fibre. Starch, if > 20 % Crude protein, if > 10 % Crude fat, if > 5 % Crude fibre 1.6.15 Fodder meal from parboiled rice Product of the polishing of husked parboiled rice, consisting principally of silvery skins, particles of the aleurone layer, endosperm, germ; it contains varying amounts of calcium carbonate resulting from the polishing process. Crude fibre Calcium carbonate 1.6.16 Brewers rice The smallest broken fragments from the rice milling process, usually about one quarter of a full grain. Starch 1.6.17 Rice germ Product mainly consisting of the embryo removed during the rice milling process and separated from the bran. Crude fat Crude protein 1.6.18 Rice germ expeller Product of oil manufacture, obtained by pressing of the germ of rice to which parts of the endosperm and testa still adhere. Crude protein Crude fat Crude fibre 1.6.19 Rice germ meal Product of oil manufacture, obtained by extraction of the germ of rice to which parts of the endosperm and testa still adhere. Crude protein 1.6.20 Rice protein Product of rice starch production from broken rice, obtained by wet milling, sieving, separation, concentration and drying. Crude protein 1.6.21 Liquid polished rice feed Concentrated liquid product of wet milling and sieving rice. Starch 1.7.1 Rye Grains of Secale cereale L. 1.7.2 Rye middlings Product of flour manufacture, obtained from screened rye. It consists principally of particles of endosperm, with fine fragments of the outer skins and some miscellaneous parts of the grain. Starch Crude fibre 1.7.3 Rye feed Product of flour manufacture, obtained from screened rye. It consists principally of fragments of the outer skins, and of particles of grain from which less of the endosperm has been removed than in rye bran. Starch Crude fibre 1.7.4 Rye bran Product of flour manufacture, obtained from screened rye. It consists principally of fragments of the outer skins, and of particles of grain from which most of the endosperm has been removed. Starch Crude fibre 1.8.1 Sorghum; [Milo] Grains/seeds of Sorghum bicolor (L.) Moench 1.8.2 Sorghum white Grains of white Sorghum 1.8.3 Sorghum gluten feed Dried product obtained during the separation of sorghum starch. It consists principally of bran and a small quantity of gluten. The product may also include dried residues of maceration water and germs could be added. Crude protein 1.9.1 Spelt Grains of spelt Triticum spelta L., Triticum dicoccum Schrank, Triticum monococcum. 1.9.2 Spelt bran Product of the manufacture of spelt flour. It consists principally of outer skins and some spelt germ fragments, with some endosperm particles. Crude fibre 1.9.3 Spelt hulls Product obtained during dehulling of spelt grains. Crude fibre 1.9.4 Spelt middlings Product obtained during the processing of screened, dehulled spelt into spelt flour. It consists principally of particles of endosperm with fine fragments of the outer skins and some grain screenings. Crude fibre Starch 1.10.1 Triticale Grains of Triticum X Secale cereale L. Hybrid. 1.11.1 Wheat Grains of Triticum aestivum L., Triticum durum Desf. and other cultivars of wheat. It may be rumen protected. Method of rumen protection, if applicable 1.11.2 Wheat rootlets Product from malting wheat germination and malt cleaning consisting of rootlets, cereal fines, husks and small broken malted wheat grains. 1.11.3 Wheat, pre-gelatinised Product obtained from milled or broken wheat by means of a treatment in humid, warm conditions and under pressure. Starch 1.11.4 Wheat middlings Product of flour manufacture obtained from screened grains of wheat or dehusked spelt. It consists principally of particles of endosperm with fine fragments of the outer skins and some grain screenings. Crude fibre Starch 1.11.5 Wheat flakes Product obtained by steaming and rolling dehusked wheat. It may contain a small proportion of wheat husks. It may be rumen protected. Crude fibre Starch Method of rumen protection, if applicable 1.11.6 Wheat feed Product of flour or malting manufacture obtained from screened grains of wheat or dehusked spelt. It consists principally of fragments of the outer skins and of particles of grain from which less of the endosperm has been removed than in wheat bran. Crude fibre 1.11.7 Wheat bran (8) Product of flour or malting manufacture obtained from screened grains of wheat or dehusked spelt. It consists principally of fragments of the outer skins and of particles of grain from which the greater part of the endosperm has been removed. Crude fibre 1.11.8 Malted fermented wheat particles Product obtained by a process combining malting and fermentation of wheat and wheat bran. The product is then dried and ground. Starch Crude fibre 1.11.10 Wheat fibre Fibre extracted from wheat processing. It consists principally of fibre. Moisture, if < 60 % or > 80 % If moisture < 60 %:  Crude fibre 1.11.11 Wheat germ Product of flour milling consisting essentially of wheat germ, rolled or otherwise, to which fragments of endosperm and outer skin may still adhere. Crude protein Crude fat 1.11.12 Wheat germ, fermented Product of fermentation of wheat germ, with inactivated micro-organisms. Crude protein Crude fat 1.11.13 Wheat germ expeller Product of oil manufacture, obtained by pressing of wheat germ (Triticum aestivum L., Triticum durum Desf. and other cultivars of wheat and dehusked spelt (Triticum spelta L., Triticum dicoccum Schrank, Triticum monococcum L.)) to which parts of the endosperm and testa may still adhere. Crude protein 1.11.15 Wheat protein Wheat protein extracted during starch or ethanol production, maybe partially hydrolysed Crude protein 1.11.16 Wheat gluten feed Product of the manufacture of wheat starch and gluten. It consists of bran, from which the germ may have been partially removed. Wheat solubles, broken wheat and other products derived from starch and from the refining of starch products may be added. Moisture, if < 45 % or > 60 % If moisture < 45 %:  Crude protein  Starch 1.11.18 Vital wheat gluten Wheat protein characterized by a high viscoelasticity as hydrated, with minimum 80 % protein (N Ã  6,25) and maximum 2 % ash on dry substance. Crude protein 1.11.19 Liquid wheat starch Product obtained from the production of starch/glucose and gluten from wheat. Moisture, if < 65 % or > 85 % If moisture < 65 %:  Starch 1.11.20 Wheat starch containing protein, partially de-sugared Product obtained during the production of wheat starch mainly comprising partially sugared starch, the soluble proteins and other soluble parts of the endosperm. Crude protein Starch Total sugar calculated as sucrose 1.11.21 Wheat solubles Product of wheat obtained after wet protein and starch extraction. May be hydrolysed. Moisture if < 55 % or > 85 % If moisture < 55 %:  Crude protein 1.11.22 Wheat yeast concentrate Wet by-product that is released after the fermentation of wheat starch for alcohol production. Moisture, if < 60 % or > 80 % If moisture < 60 %:  Crude protein 1.11.23 Malting wheat screenings Product from malting wheat cleaning consisting of small malting wheat grains and fractions of broken malting wheat grains separated before the malting process. Crude fibre 1.11.24 Malting wheat and malt fines Cereals fines aspirated from grain transfer operations. Crude fibre 1.11.25 Malting wheat husks Product from malting wheat cleaning consisting of fractions of husk and fines. Crude fibre 1.12.2 Grain flour (9) Flour from milling grains. Starch Crude fibre 1.12.3 Grain protein concentrate (9) Concentrate and dried product obtained from grain after starch removing through yeast fermentation. Crude protein 1.12.4 Cereal grains screenings (9) Residue from the screening of cereals and malt Crude fibre 1.12.5 Grain germ (9) Product of flour milling and the manufacture of starch consisting principally of grain germ, rolled or otherwise, to which fragments of endosperm and outer skin may still adhere. Crude protein, Crude fat 1.12.6 Grain spent wash syrup (9) Product of grain obtained through the evaporation of the concentrate of the spent wash from the fermentation and distillation of grain used in the production of grain spirit. Moisture, if < 45 % or > 70 % If moisture < 45 %:  Crude protein 1.12.7 Moist distillers grains (9) Moist product produced as the solid fraction by centrifuging and/or filtration of the spent wash from fermented and distilled grains used in the production of grain spirit. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.12.8 Concentrated Distillers Solubles (9) Moist product from production of alcohol by distilling a mash of wheat and sugar syrup after previous separation of bran and gluten. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein, if > 10 % 1.12.9 Distillers grains and solubles (9) Product obtained when producing alcohol by distilling grain mash of cereals and/ or other starchy and sugar containing products. It may be rumen protected. Moisture, if < 60 % or > 80 % If moisture < 60 %:  Crude protein Method of rumen protection, if applicable 1.12.10 Distillers dried grains (9) Product of alcohol distilling obtained by drying solid residues of fermented grains. It may be rumen protected. Crude protein Method of rumen protection, if applicable 1.12.11 Distillers dark grains (9); [Distillers dried grains and solubles] (9) Product of alcohol distilling obtained by drying solid residues of fermented grains to which pot ale syrup or evaporated spent wash has been added. It may be rumen protected. Crude protein Method of rumen protection, if applicable 1.12.12 Brewers grains Product of brewing composed by residues of malted and unmalted cereals and other starchy products, which may contain hop materials. Typically marketed in a moist condition but may also be sold in a dried form. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.12.13 Draff Solid product of malt whisky production. It consists of the residues from hot water extraction of malted barley. Typically marketed in the moist form after the extract has been removed by gravity. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.12.14 Mash Filter Grains Solid product obtained through the production of beer, malt extract and whisky spirit. It consists of the residues of hot water extraction of ground malt and possibly other sugar or starch-rich adjuncts. Typically marketed in the moist form after the extract has been removed by pressing. Moisture, if < 65 % or > 88 % If moisture < 65 %:  Crude protein 1.12.15 Pot ale The product remaining in the still from the first (wash) distillation of a malt distillery. Crude protein, if > 10 % 1.12.16 Pot ale syrup Product from the first (wash) distillation of a malt distillery produced by evaporating the pot ale remaining in the still. Moisture, if < 45 % or > 70 % If moisture < 45 %: Crude protein 2. Oil seeds, oil fruits, and products derived thereof Number Name Description Compulsory declarations 2.1.1 Babassu expeller Product of oil manufacture, obtained by pressing Babassu palm nuts Orbignya varieties. Crude protein Crude fat Crude fibre 2.2.1 Camelina seed Seeds of Camelina sativa L. Crantz. 2.2.2 Camelina, expeller Product of oil manufacture, obtained by pressing of seeds of Camelina. Crude protein Crude fat Crude fibre 2.2.3 Camelina meal Product of oil manufacture, obtained by extraction and appropriate heat treatment of Camelina seed expeller. Crude protein 2.3.1 Cocoa husks Teguments of the dried and roasted beans of Theobroma cacao L. Crude fibre 2.3.2 Cocoa hulls Product obtained by processing of cocoa beans. Crude fibre Crude protein 2.3.3 Cocoa bean meal, partially decorticated Product of oil manufacture, obtained by extraction of dried and roasted cocoa beans Theobroma cacao L. from which part of the husks has been removed Crude protein Crude fibre 2.4.1 Copra expeller Product of oil manufacture, obtained by pressing the dried kernel (endosperm) and outer husk (tegument) of the seed of the coconut palm Cocos nucifera L. Crude protein Crude fat Crude fibre 2.4.2 Copra, hydrolysed expeller Product of oil manufacture, obtained by pressing and enzymatic hydrolisation of the dried kernel (endosperm) and outer husk (tegument) of the seed of the coconut palm Cocos nucifera L. Crude protein Crude fat Crude fibre 2.4.3 Copra meal Product of oil manufacture, obtained by extraction of the dried kernel (endosperm) and outer husk (tegument) of the seed of the coconut palm. Crude protein 2.5.1 Cotton seed Seeds of Gossypium spp. from which the fibres have been removed. It may be rumen protected. Method of rumen protection, if applicable 2.5.2 Cotton seed meal, partially decorticated Product of oil manufacture, obtained by extraction of seeds of cotton from which the fibres and part of the husks have been removed. (Maximum crude fibre 22,5 % in the dry matter). It may be rumen protected. Crude protein Crude fibre Method of rumen protection, if applicable 2.5.3 Cotton seed expeller Product of oil manufacture, obtained by pressing of seeds of cotton from which the fibres have been removed. Crude protein Crude fibre Crude fat 2.6.1 Groundnut expeller, partially decorticated Product of oil manufacture, obtained by pressing of partially decorticated groundnuts Arachis hypogaea L. and other species of Arachis. (Maximum crude fibre content 16 % in the dry matter) Crude protein Crude fat Crude fibre 2.6.2 Groundnut meal, partially decorticated Product of oil manufacture, obtained by extraction of partially decorticated groundnut expeller. (Maximum crude fibre content 16 % in the dry matter) Crude protein Crude fibre 2.6.3 Groundnut expeller, decorticated Product of oil manufacture, obtained by pressing of decorticated groundnuts. Crude protein Crude fat Crude fibre 2.6.4 Groundnut meal, decorticated Product of oil manufacture, obtained by extraction of decorticated groundnut expeller. Crude protein Crude fibre 2.7.1 Kapok expeller Product of oil manufacture obtained by pressing of Kapok seeds (Ceiba pentadra L. Gaertn.). Crude protein Crude fibre 2.8.1 Linseed Seeds of linseed Linum usitatissimum L. (Minimum botanical purity 93 %) as whole, flattened or ground linseed. It may be rumen protected. Method of rumen protection, if applicable 2.8.2 Linseed expeller Product of oil manufacture, obtained by pressing of linseed. (Minimum botanical purity 93 %) Crude protein Crude fat Crude fibre 2.8.3 Linseed meal Product of oil manufacture, obtained by extraction and appropriate heat treatment of linseed expeller. May contain up to max 1 % used bleaching earth from integrated crushing and refining plants or filter aids. It may be rumen protected. Crude protein Method of rumen protection, if applicable 2.9.1 Mustard bran Product of the manufacture of mustard (Brassica juncea L.). It consists of fragments of the outer skins and particles of grain. Crude fibre 2.9.2 Mustard seed meal Product obtained by the extraction of volatile mustard oil from mustard seeds Crude protein 2.10.1 Niger seed Seeds of the niger plant Guizotia abyssinica (L. F.) Cass. 2.10.2 Niger seed expeller Product of oil manufacture, obtained by pressing of seeds of the niger plant (Ash insoluble in HCl: maximum 3,4 %) Crude protein Crude fat Crude fibre 2.11.1 Olive pulp Product of oil manufacture, obtained by extraction of pressed olives Olea europea L. separated as far as possible from parts of the kernel. Crude protein Crude fibre Crude fat 2.12.1 Palm kernel expeller Product of oil manufacture, obtained by pressing of palm kernels Elaeis guineensis Jacq., Corozo oleifera (HBK) L. H. Bailey (Elaeis melanococca auct.) from which as much as possible of the hard shell has been removed. Crude protein Crude fibre Crude fat 2.12.2 Palm kernel meal Product of oil manufacture, obtained by extraction of palm kernels from which as much as possible of the hard shell has been removed. Crude protein Crude fibre 2.13.1 Pumpkin and squash seed Seeds of Cucurbita pepo L. and plants of the genus Cucurbita. 2.13.2 Pumpkin and squash seed, expeller Product of oil manufacture, obtained by pressing of seeds of Cucurbita pepo and plants of the genus Cucurbita. Crude protein Crude fat 2.14.1 Rape seed (10) Seeds of rape Brassica napus L. ssp. oleifera (Metzg.) Sinsk., of Indian sarson Brassica napus L. var. glauca (Roxb.) O.E. Schulz and of rape Brassica rapa ssp. oleifera (Metzg.) Sinsk. Minimum botanical purity 94 %. It may be rumen protected. Method of rumen protection, if applicable 2.14.2 Rape seed, expeller Product of oil manufacture, obtained by pressing of seeds of rape. May contain up to max 1 % used bleaching earth from integrated crushing and refining plants or filter aids. It may be rumen protected. Crude protein Crude fat Crude fibre Method of rumen protection, if applicable 2.14.3 Rape seed meal Product of oil manufacture, obtained by extraction and appropriate heat treatment of rape seed expeller. May contain up to max 1 % used bleaching earth from integrated crushing and refining plants or filter aids. It may be rumen protected. Crude protein Method of rumen protection, if applicable 2.14.4 Rape seed, extruded Product obtained from whole rape by means of a treatment in humid, warm conditions and under pressure increasing starch gelatinisation. It may be rumen protected. Crude protein Crude fat Method of rumen protection, if applicable 2.14.5 Rape seed protein concentrate Product of oil manufacture, obtained by separation of protein fraction of rapeseed expeller or rapeseed. Crude protein 2.15.1 Safflower seed Seeds of the safflower Carthamus tinctorius L. 2.15.2 Safflower seed meal, partially decorticated Product of oil manufacture, obtained by extraction of partially decorticated seeds of safflower. Crude protein Crude fibre 2.15.3 Safflower hulls Product obtained during dehulling of safflower seeds. Crude fibre 2.16.1 Sesame seed Seeds of Sesamum indicum L. 2.17.1 Sesame seed, partially dehulled Product of oil manufacture, obtained by removing part of the husks. Crude protein Crude fibre 2.17.2 Sesame hulls Product obtained during dehulling of sesame seeds. Crude fibre 2.17.3 Sesame seed expeller Product of oil manufacture, obtained by pressing of seeds of the sesame plant (Ash insoluble in HCl: maximum 5 %) Crude protein Crude fibre Crude fat 2.18.1 Toasted soya (beans) Soya beans (Glycine max. L. Merr.) subjected to an appropriate heat treatment. (Urease activity maximum 0,4 mg N/g Ã  min.). It may be rumen protected. Method of rumen protection, if applicable 2.18.2 Soya (bean) expeller Product of oil manufacture, obtained by pressing the seed of soya Crude protein Crude fat Crude fibre 2.18.3 Soya (bean) meal Product of oil manufacture, obtained from soya beans after extraction and appropriate heat treatment. (Urease activity maximum 0,4 mg N/g Ã  min.). May contain up to max 1 % used bleaching earth or other filter aids from integrated crushing and refining plants or filter aids. It may be rumen protected. Crude protein Crude fibre if > 8 % in dry matter Method of rumen protection, if applicable 2.18.4 Soya (bean) meal, dehulled Product of oil manufacture, obtained from dehulled soya beans after extraction and appropriate heat treatment. May contain up to max 1 % of used bleaching earth from integrated crushing and refining plants or filter aids (Urease activity maximum 0,5 mg N/g Ã  min.). It may be rumen protected. Crude protein Method of rumen protection, if applicable 2.18.5 Soya (bean) hulls Product obtained during dehulling of soya beans. Crude fibre 2.18.6 Soya beans, extruded Product obtained from soya beans by means of a treatment in humid, warm conditions and under pressure increasing starch gelatinisation. It may be rumen protected. Crude protein Crude fat Method of rumen protection, if applicable 2.18.7 Soya (bean) protein concentrate Product obtained from dehulled, fat extracted soya beans, after fermentation or a second extraction to reduce the level of nitrogen-free extract. Crude protein 2.18.8 Soya bean pulp; [Soya bean paste] Product obtained during extraction of soya beans for food preparation. Crude protein 2.18.9 Soya bean molasses Product obtained during the processing of soya bean. Crude protein Crude fat 2.18.10 By-product from soybean preparation Products obtained when processing soybeans to obtain soybean food preparations. Crude protein 2.19.1 Sunflower seed Seeds of the sunflower Helianthus annuus L. It may be rumen protected. Method of rumen protection, if applicable 2.19.2 Sunflower seed expeller Product of oil manufacture, obtained by pressing of seeds of the sunflower. Crude protein Crude fat Crude fibre 2.19.3 Sunflower seed meal Product of oil manufacture, obtained by extraction and appropriate heat treatment of sunflower seed expeller. May contain up to max 1 % used bleaching earth from integrated crushing and refining plants or filter aids. It may be rumen protected. Crude protein Method of rumen protection, if applicable 2.19.4 Sunflower seed meal, dehulled Product of oil manufacture, obtained by extraction and appropriate heat treatment of expeller of sunflower seeds from which part or all of the husks has been removed. May contain up to max 1 % of used bleaching earth from integrated crushing and refining plants or filter aids (Maximum crude fibre 27,5 % in the dry matter). Crude protein Crude fibre 2.19.5 Sunflower seed hulls Product obtained during dehulling of sunflower seeds. Crude fibre 2.20.1 Vegetable oil and fat (11) Oil and fat obtained from plants (excluding castor oil from the ricinus plant), it may be degummed, refined and/or hydrogenated Moisture, if > 1 % 2.21.1 Crude lecithins Phospholipids obtained during degumming of crude oil from oilseeds and oil fruits. 2.22.1 Hemp seed Controlled hemp seed Cannabis sativa L. with a maximum THC content according to EU legislation 2.22.2 Hemp expeller Product of oil manufacture obtained by pressing of hemp seed. Crude protein Crude fibre 2.22.3 Hemp oil Product of oil manufacture, obtained by pressing of hemp plant and seed. Crude protein Crude fat Crude fibre 2.23.1 Poppy seed Seeds of Papaver somniferum L. 2.23.2 Poppy meal Product of oil manufacture, obtained by extraction of expeller of poppy seed Crude protein 3. Legume seeds and products derived thereof Number Name Description Compulsory declarations 3.1.1 Beans, toasted Seeds of Phaseolus spp. or Vigna spp. submitted to an appropriate heat treatment. It may be rumen protected. Method of rumen protection, if applicable 3.1.2 Bean protein concentrate Product obtained from the separated bean fruit water, when producing starch. Crude protein 3.2.1 Carob, dried Dried fruits of the carob tree Ceratonia siliqua L. Crude fibre 3.2.3 Carob pods, dried Product obtained by crushing the dried fruits (pods) of the carob tree and from which the locust beans have been removed. Crude fibre 3.2.4 Dried carob pod meal, micronised Product obtained by micronisation of the dried fruits of the carob tree from which the locust beans have been removed. Crude fibre Total sugars, calculated as sucrose 3.2.5 Carob germ Germ of the locust bean of the carob tree. Crude protein 3.2.6 Carob germ, expeller Product of oil manufacture, obtained by pressing of germ of carob. Crude protein 3.2.7 Locust bean (seed) Bean of the carob tree. Crude fibre 3.3.1 Chick peas Seeds of Cicer arietinum L. 3.4.1 Ervil Seeds of Ervum ervilia L. 3.5.1 Fenugreek seed Seed of fenugreek (Trigonella foenum-graecum). 3.6.1 Guar meal Product obtained after extraction of the mucilage from seeds of guar bean Cyamopsis tetragonoloba (L.) Taub. Crude protein 3.6.2 Guar germs meal Product of mucilage extraction from the germ of seeds of guar bean. Crude protein 3.7.1 Horse beans Seeds of Vicia faba L. ssp. faba var. equina Pers. and var. minuta (Alef.) Mansf. 3.7.2 Horse bean flakes Product obtained by steaming and rolling dehusked horse beans. Starch Crude protein 3.7.3 Film horse beans; [Faba bean hulls] Product obtained during dehulling horse bean seeds, consisting mainly of external envelopes. Crude fibre Crude protein 3.7.4 Horse beans, dehulled Product obtained during dehulling horse bean seeds, consisting mainly of bean kernels from horse beans. Crude protein Crude fibre 3.7.5 Horse bean protein Product obtained by grinding and air fractionation of horse beans. Crude protein 3.8.1 Lentils Seeds of Lens culinaris a.o. Medik. 3.8.2 Lentil hulls Product obtained during dehulling process of lentil seeds. Crude fibre 3.9.1 Sweet lupins Seeds of Lupinus spp. low in bitter seed content. 3.9.2 Sweet lupins, dehulled Dehulled lupin seeds. Crude protein 3.9.3 Film lupins; [lupin hulls] Product obtained during dehulling of lupin seeds, consisting mainly of external envelopes. Crude protein Crude fibre 3.9.4 Lupin pulp Product obtained after extraction of components of lupin. Crude fibre 3.9.5 Lupin middlings Product obtained during the manufacture of lupin flour from lupin. It consists principally of particles of cotyledon, and to a lesser extent, of skins. Crude protein Crude fibre 3.9.6 Lupin protein Product obtained from the separated lupin fruit water when producing starch, or after grinding and air fractionation. Crude protein 3.9.7 Lupin protein meal Product of lupin processing to produce a high protein meal. Crude protein 3.10.1 Mung beans Beans of Vigna radiata L. 3.11.1 Peas Seeds of Pisum spp. It may be rumen protected. Method of rumen protection, if applicable 3.11.2 Pea bran Product obtained during the manufacture of pea meal. It is composed mainly of skins removed during the skinning and cleaning of peas. Crude fibre 3.11.3 Pea flakes Product obtained by steaming and rolling dehulled seeds of peas. Starch 3.11.4 Pea flour Product obtained during the grinding of peas. Crude protein 3.11.5 Pea hulls Product obtained during the manufacture of pea meal from peas. It is mainly composed of skins removed during the skinning and cleaning and, to a lesser extent, of endosperm. Crude fibre 3.11.6 Peas, dehulled Dehulled pea seeds. Crude protein Crude fibre 3.11.7 Pea middlings Product obtained during the manufacture of pea flour. It consists principally of particles of cotyledon, and to a lesser extent, of skins. Crude protein Crude fibre 3.11.8 Pea screenings Fraction of the pea left after the screening process. Crude fibre 3.11.9 Pea protein Product obtained from the separated pea fruit water when producing starch, or after grinding and air fractionation. Crude protein 3.11.10 Pea pulp Product obtained from starch and protein wet extraction from peas. It is mainly composed of internal fibre and starch. Moisture if < 70 % or > 85 % Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 3.11.11 Pea solubles Product obtained from starch and protein wet extraction from peas. It is mainly composed of soluble proteins and oligosaccharides. Moisture if < 60 % or > 85 % Total sugars Crude protein 3.11.12 Pea fibre Product obtained by extraction after grinding and sieving of the dehulled pea. Crude fibre 3.12.1 Vetches Seeds of Vicia sativa L. var sativa and other varieties. 3.13.1 Chickling vetch (12) Seeds of Lathyrus sativus L. submitted to an appropriate heat treatment. 3.14.1 Monantha vetch Seeds of Vicia monanthos Desf. 4. Tubers, roots, and products derived thereof Number Name Description Compulsory declarations 4.1.1 Sugar beet Root of Beta vulgaris L. ssp. vulgaris var. altissima Doell. 4.1.2 Sugar beet tops and tails Fresh product of the manufacture of sugar consisting mainly of cleaned pieces of sugar beet with or without parts of beet leaves. Ash insoluble in HCl, if > 5 % of dry matter Moisture if < 50 % 4.1.3 (Beet) sugar; [sucrose] Sugar extracted from sugar beets using water. Sucrose 4.1.4 (Sugar) beet molasses Syrupy product obtained during the manufacture or refining of sugar from sugar beets. Total sugars, calculated as sucrose Moisture, if > 28 % 4.1.5 (Sugar) beet molasses, partially desugared and/or debetainized Product obtained after further extraction using water of sucrose and/or betaine from sugar beet molasses. Total sugars, calculated as sucrose Moisture, if > 28 % 4.1.6 Isomaltulose molasses Non-crystallised fraction from the manufacture of isomaltulose by enzymatic conversion of sucrose from sugar beets. Moisture if > 40 % 4.1.7 Wet (sugar) beet pulp Product of the manufacture of sugar consisting of water-extracted slices of sugar beet. Minimum moisture content: 82 %. Sugar content is low and declines towards zero due to (lactic acid) fermentation. Ash insoluble in HCl, if > 5 % of dry matter Moisture, if < 82 % or > 92 % 4.1.8 Pressed (sugar) beet pulp Product of the manufacture of sugar consisting of water-extracted and mechanically pressed slices of sugar beet. Maximum moisture content: 82 %. Sugar content is low and declines towards zero due to (lactic acid) fermentation. Ash insoluble in HCl, if > 5 % of dry matter Moisture if < 65 % or > 82 % 4.1.9 Pressed (sugar) beet pulp, molassed Product of the manufacture of sugar consisting of water-extracted and mechanically pressed slices of sugar beet with molasses added. Maximum moisture content: 82 %. Sugar content declines due to (lactic acid) fermentation. Ash insoluble in HCl, if > 5 % of dry matter Moisture if < 65 % or > 82 % 4.1.10 Dried (sugar) beet pulp Product of the manufacture of sugar consisting of water-extracted and dried slices of sugar beet. Ash insoluble in HCl, if > 3,5 % of dry matter Total sugars, calculated as sucrose, if > 10,5 % 4.1.11 Dried (sugar) beet pulp, molassed Product of the manufacture of sugar consisting of water-extracted and dried slices of sugar beet with molasses added. Ash insoluble in HCl, if > 3,5 % of dry matter Total sugars, calculated as sucrose 4.1.12 Sugar syrup Product obtained by processing of sugar and/or molasses. Total sugars, calculated as sucrose Moisture, if > 35 % 4.1.13 (Sugar) beet pieces, boiled Product of the manufacture of edible syrup from sugar beet, which may be pressed or dried. If dried: ash insoluble in HCl, if > 3,5 % of dry matter If pressed: ash insoluble in HCl, if > 5 % of dry matter Moisture, if < 50 % 4.1.14 Fructo-oligosaccharides Product obtained from sugar from sugar beet through an enzymatic process. Moisture if > 28 % 4.2.1 Beetroot juice Juice from pressing of red beet (Beta vulgaris convar. crassa var. conditiva) with subsequent concentration and pasteurization, maintaining the typical vegetable-like taste and flavour. Moisture if < 50 % or > 60 % Ash insoluble in HCl, if > 3,5 % of dry matter 4.3.1 Carrots Root of the yellow or red carrot Daucus carota L. 4.3.2 Carrot peelings, steamed Moist product from the carrot processing industry consisting of the peelings removed from the carrot root by steam treatment to which auxiliary flows of gelatinous carrot starch may be added. Maximum moisture content: 97 %. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter Moisture, if < 87 % or > 97 % 4.3.3 Carrot scrapings Moist product which is released via mechanical separation in the processing of carrots and which mostly consists of dried carrots and carrot remnants. The product may have been subject to heat treatment. Maximum moisture content: 97 %. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter Moisture, if < 87 % or > 97 % 4.3.4 Carrot flakes Product obtained by flaking roots of the yellow or red carrot, which are subsequently dried. 4.3.5 Carrot, dried Root of the yellow or red carrot regardless of their presentation, which are subsequently dried. Crude fibre 4.3.6 Carrot feed, dried Product constituted of internal pulp and outer skins that are dried. Crude fibre 4.4.1 Chicory roots Roots of Cichorium intybus L. 4.4.2 Chicory tops and tails Fresh product from chicory processing. It consists predominantly of cleaned pieces of chicory and parts of leaves. Ash insoluble in HCl, if > 3,5 % of dry matter Moisture if < 50 % 4.4.3 Chicory seed Seed of Cichorium intybus L. 4.4.4 Pressed chicory pulp Product of the manufacture of inulin from roots of Cichorium intybus L. consisting of extracted and mechanically pressed slices of chicory. The (soluble) chicory carbohydrates and water have been partly removed. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter Moisture if < 65 % or > 82 % 4.4.5 Dried chicory pulp Product of the manufacture of inulin from roots of Cichorium intybus L. consisting of extracted and mechanically pressed slices of chicory and subsequent drying. The (soluble) chicory carbohydrates have been partly extracted. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.4.6 Chicory roots powder Product obtained by chopping, drying and grinding of chicory roots. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.4.7 Chicory molasses Product of chicory processing, obtained during the production of inulin and oligofructose. Crude protein Moisture if < 20 % or > 30 % 4.4.8 Chicory vinasses Product of chicory processing, obtained during the refining of inulin and oligofructose. Crude protein Moisture if < 30 % or > 40 % 4.4.9 Chicory inulin Inulin is a fructan extracted from roots of Cichorium intybus L. 4.4.10 Oligofructose syrup Product obtained by partial hydrolysis of inulin from Cichorium intybus L. Moisture if < 20 % or > 30 % 4.4.11 Oligofructose, dried Product obtained by partial hydrolysis of inulin from Cichorium intybus L. and subsequent drying. 4.5.1 Garlic, dried White to yellow powder of pure, ground garlic, Allium sativum L. 4.6.1 Manioc; [tapioca]; [cassava] Roots of Manihot esculenta Crantz, regardless of their presentation. Moisture if < 60 % or > 70 % 4.6.2 Manioc, dried Roots of Manioc, regardless of their presentation, which are subsequently dried. Starch Ash insoluble in HCl, if > 3,5 % of dry matter 4.7.1 Onion pulp Moist product which is released during the processing of onions (genus Allium) and consists of both skins and whole onions. If from the production process for onion oil, then it mostly consists of cooked remains of onions. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.7.2 Onions, fried Skinned and crumbed onion pieces which are then fried. Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter Crude fat 4.8.1 Potatoes Tubers of Solanum tuberosum L. Moisture if < 72 % or > 88 % 4.8.2 Potatoes, peeled Potatoes from which the skin is removed using steam treatment. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.3 Potato peelings, steamed Moist product from the potato processing industry consisting of the peelings removed by steam treatment from the potato tuber to which auxiliary flows of gelatinous potato starch may be added. It may be mashed. Moisture if < 82 % or > 93 % Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.4 Potato cuttings, raw Product released from potatoes during the preparation of potato products for human consumption, which may have been peeled. Moisture if < 72 % or > 88 % Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.5 Potato scrapings Product which is released via mechanical separation in the processing of potatoes and which mostly consists of dried potatoes and potato remnants. The product may have been subject to heat treatment. Moisture if < 82 % or > 93 % Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.6 Potato, mashed Blanched or boiled and then mashed potato product. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.7 Potato flakes Product obtained by rotary drying of washed, peeled or unpeeled steamed potatoes. Starch Crude fibre Ash insoluble in HCl, if > 3,5 % of dry matter 4.8.8 Potato pulp Product of the manufacture of potato starch consisting of extracted ground potatoes. Moisture, if < 77 % or > 88 % 4.8.9 Potato pulp, dried Dried product of the manufacture of potato starch consisting of extracted ground potatoes. 4.8.10 Potato protein Product of starch manufacture composed mainly of protein substances obtained after the separation of starch. Crude protein 4.8.11 Potato protein, hydrolysed Protein obtained by a controlled enzymatic hydrolysis of potato proteins. Crude protein 4.8.12 Potato protein, fermented Product obtained by fermentation of potato protein and subsequent spray drying. Crude protein 4.8.13 Potato protein fermented, liquid Liquid product obtained by fermentation of potato protein. Crude protein 4.8.14 Potato juice, concentrated Concentrated product of the manufacture of potato starch, consisting of the remaining substance after the partial removal of fibre, proteins and starch from the whole potato pulp and evaporation of part of the water. Moisture if < 50 % or > 60 % If moisture < 50 %:  Crude protein  Crude ash 4.8.15 Potato granules Dried potatoes (potatoes after washing, peeling, size reduction  cutting, flaking, etc. and water content removal). 4.9.1 Sweet potato Tubers of Ipomoea batatas L. regardless of their presentation. Moisture if < 57 % or > 78 % 4.10.1 Jerusalem artichoke; [Topinambur] Tubers of Helianthus tuberosus L. regardless of their presentation. Moisture if < 75 % or > 80 % 5. Other seeds and fruits, and products derived thereof Number Name Description Compulsory declarations 5.1.1 Acorn Whole fruits of the pendunculate oak Quercus robur L., the sessile oak Quercus petraea (Matt.) Liebl., the cork oak of Quercus suber L., or other species of oak. 5.1.2 Acorn, dehulled Product obtained during dehulling of acorn. Crude protein Crude fibre 5.2.1 Almond Whole or broken fruit Prunus dulcis, with or without hulls. 5.2.2 Almond Hulls Almond hulls obtained from dehusked almond seeds by physical separation from the kernels and ground. Crude fibre 5.3.1 Anise seed Seeds of Pimpinella anisum. 5.4.1 Apple pulp, dried; [Apple pomace, dried] Product obtained from the production of juice of Malus domestica or cider production. It consists principally of internal pulp and outer skins that are dried. It may have been depectinised Crude fibre 5.4.2 Apple pulp, pressed; [Apple pomace, pressed] Moist product obtained from the production of apple juice or cider production. It consists principally of internal pulp and outer skins that are pressed. It may have been depectinised Crude fibre 5.4.3 Apple molasses Product obtained after producing pectin from apple pulp. It may have been depectinised Crude protein Crude fibre Crude oils and fats, if > 10 % 5.5.1 Sugar beet seed Seeds of sugar beet 5.6.1 Buckwheat Seeds of Fagopyrum esculentum 5.6.2 Buckwheat hulls and bran Product obtained during the milling of buckwheat grains. Crude fibre 5.6.3 Buckwheat middlings Product of flour manufacture, obtained from screened buckwheat. It consists principally of particles of endosperm, with fine fragments of the outer and some miscellaneous parts of the grain. It must contain no more than 10 % crude fibre. Crude fibre Starch 5.7.1 Red cabbage seed Seeds of Brassica oleracea var. capitata f. Rubra. 5.8.1 Canary grass seed Seeds of Phalaris canariensis. 5.9.1 Caraway seed Seeds from Carum carvi L. 5.12.1 Broken chestnuts Product of the production of chestnut flour, consisting mainly of particles of endosperm, with fine fragments of envelopes and a few remnants of chestnut (Castanea spp.). Crude protein Crude fibre 5.13.1 Citrus pulp Product obtained by pressing citrus fruits Citrus (L.) spp. or during the production of citrus juice. It may have been depectinised. Crude fibre 5.13.2 Citrus pulp, dried Product obtained by pressing citrus fruits or during the production of citrus juice, which is subsequently dried. It may have been depectinised. Crude fibre 5.14.1 Red clover seed Seeds of Trifolium pratense L. 5.14.2 White clover seed Seeds of Trifolium repens L. 5.15.1 Coffee skins Product obtained from dehusked seeds of the Coffea plant. Crude fibre 5.16.1 Cornflower seed Seeds of Centaurea cyanus L. 5.17.1 Cucumber seed Seeds of Cucumis sativus L. 5.18.1 Cypress seed Seeds of Cupressus L. 5.19.1 Date fruit Fruits of Phoenix dactylifera L. It may be dried. 5.19.2 Date seed Whole seeds of the date plant. Crude fibre 5.20.1 Fennel seed Seeds of Foeniculum vulgare Mill. 5.21.1 Fig fruit Fruits of Ficus carica L. It may be dried. 5.22.1 Fruit kernels (13) Product consisting of the inner, edible seeds of a nut or fruit stone. 5.22.2 Fruit pulp (13) Product obtained during the production of fruit juice and fruit puree. It may have been depectinised. Crude fibre 5.22.3 Fruit pulp, dried (13) Product obtained during the production of fruit juice and fruit puree which is subsequently dried. It may have been depectinised. Crude fibre 5.23.1 Garden cress Seeds from Lepidium sativum L. Crude fibre 5.24.1 Graminaceous seeds Seeds from graminoids of the families Poaceae, Cyperaceae and Juncaceae. 5.25.1 Grape pips Pips separated from grape pulp, from which the oil has not been removed. Crude fat Crude fibre 5.25.2 Grape pips meal Product obtained during the extraction of oil from grape pips. Crude fibre 5.25.3 Grape pulp [Grape marc] Grape pulp dried rapidly after the extraction of alcohol from which as much as possible of the stalks and pips have been removed. Crude fibre 5.26.1 Hazelnut Whole or broken fruit of Corylus (L.) spp., with or without hulls. 5.27.1 Pectin Pectin extracted from appropriate plant material. 5.28.1 Perilla seed Seeds of Perilla frutescens L. and its milling products. 5.29.1 Pine nut Seeds from Pinus (L.) spp. 5.30.1 Pistachio Fruit of Pistacia vera L. 5.31.1 Plantago seed Seeds of Plantago (L.) spp. 5.32.1 Radish seed Seeds of Raphanus sativus L. 5.33.1 Spinach seed Seeds of Spinacia oleracea L. 5.34.1 Thistle seed Seeds from Carduus marianus L. 5.35.1 Tomato pulp [tomato pomace] Product obtained by pressing tomatoes Solanum lycopersicum L. during the production of tomato juice. It consists principally of tomato peel and seeds. Crude fibre 5.36.1 Yarrow seed Seeds of Achillea millefolium L. 6. Forages and roughage, and products derived thereof Number Name Description Compulsory declarations 6.1.1 Beet leaves Leaves of Beta spp. 6.2.1 Cereal plants (14) Whole plants of cereal species or parts thereof. It may be dried, fresh or ensiled. 6.3.1 Cereals straw (14) Straw of cereals. 6.3.2 Cereal straw, treated (14) (15) Product obtained by an appropriate treatment of cereal straw. Sodium, if treated with NaOH 6.4.1 Clover meal Product obtained by drying and milling clover Trifolium spp. It may contain up to 20 % lucerne (Medicago sativa L. and Medicago var. Martyn) or other forage crops dried and milled at the same time as the clover. Crude protein Crude fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.5.1 Forage meal (16); [Grass meal] (16); [Green meal] (16) Product obtained by drying and milling and in some cases compacting forage plants. Crude protein Crude fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.6.1 Grass, field dried, [Hay] Species of any grass, field dried. Ash insoluble, in HCI, if > 3,5 % of dry matter 6.6.2 Grass, high temperature dried Product obtained from grass (any variety) that has been artificially dehydrated (in any form). Crude protein Fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.6.3 Grass, herbs, legume plants, [green forage] Fresh, ensiled or dried arable crops consisting of grass, legumes or herbs, commonly described as silage, haylage, hay or green forage. Ash insoluble, in HCI, if > 3,5 % of dry matter 6.7.1 Hemp flour Flour ground from dried leaves from Cannabis sativa L. Crude protein 6.7.2 Hemp fibre Product obtained during the processing of hemp, green coloured, dried, fibrous. 6.8.1 Horse bean straw Straw of horse bean. 6.9.1 Linseed straw Straw of linseed (Linum usitatissimum L.). 6.10.1 Lucerne; [Alfalfa] Medicago sativa L. and Medicago var. Martyn plants or parts thereof. Ash insoluble, in HCI, if > 3,5 % of dry matter 6.10.2 Lucerne field dried; [Alfalfa field dried] Lucerne, field dried. Ash insoluble, in HCI, if > 3,5 % of dry matter 6.10.3 Lucerne, high temperature dried; [Alfalfa, high temperature dried] Lucerne artificially dehydrated, in any form. Crude protein Crude fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.10.4 Lucerne, extruded; [Alfalfa, extruded] Alfalfa pellets that have been extruded. 6.10.5 Lucerne meal; [Alfalfa meal] (17) Product obtained by drying and milling Lucerne. It may contain up to 20 % clover or other forage crop dried and milled at the same time as the lucerne. Crude protein Crude fibre Ash insoluble, in HCI, if > 3,5 % of dry matter 6.10.6 Lucerne pomace; [Alfalfa pomace] Dried product obtained by pressing of the juice from lucerne. Crude protein Crude fibre 6.10.7 Lucerne protein concentrate; [Alfalfa protein concentrate] Product obtained by artificially drying fractions of lucerne press juice, which have been separated by centrifugation and heat treated to precipitate the proteins. Crude protein Carotene 6.10.8 Lucerne solubles Product obtained after the extraction of proteins from lucerne juice, it may be dried Crude protein 6.11.1 Maize silage Ensiled plants or parts thereof of Zea mays L. ssp. mays. 6.12.1 Pea Straw Straw of Pisum spp. 7. Other plants, algae and products derived thereof Number Name Description Compulsory declarations 7.1.1 Algae (18) Algae, live or processed, regardless of their presentation, including fresh, chilled or frozen algae. Crude protein Crude fat Crude ash 7.1.2 Dried algae (18) Product obtained by drying algae. This product may have been washed to reduce the iodine content. Crude protein Crude fat Crude ash 7.1.3 Algae meal (18) Product of algae oil manufacture, obtained by extraction of algae. Crude protein Crude fat Crude ash 7.1.4 Algal oil (18) Product of the oil manufacture from algae obtained by extraction. Crude fat Moisture if > 1 % 7.1.5 Algae extract (18); [Algae fraction] (18) Watery or alcoholic extract of algae that principally contains carbohydrates. 7.2.6 Seaweed meal Product obtained by drying and crushing macro-algae, in particular brown seaweed. This product may have been washed to reduce the iodine content. Crude ash 7.3.1 Barks (11) Cleaned and dried barks of trees or bushes. Crude fibre 7.4.1 Blossoms (11), dried All parts of dried blossoms of consumable plants and their fractions. Crude fibre 7.5.1 Broccoli, dried Product obtained by drying the plant Brassica oleracea L. after washing, size reduction (cutting, flaking, etc.) and water content removal. 7.6.1 (Sugar) cane molasses Syrupy product obtained during the manufacture or refining of sugar from Saccharum L. Total sugars calculated as sucrose Moisture, if > 30 % 7.6.2 (Sugar) cane Molasses, partially desugared Product obtained after further extraction using water of sucrose from sugar cane molasses. Total sugars calculated as sucrose Moisture, if > 28 % 7.6.3 (Cane) sugar [sucrose] Sugar extracted from sugar canes using water. Sucrose 7.6.4 Cane bagasse Product obtained during extraction using water of sugar from sugar canes. It consists mainly of fibres. Crude fibre 7.7.1 Leaves, dried (11) Dried leaves of consumable plants and their fractions. Crude fibre 7.8.1 Lignocellulose (11) Product obtained by means of mechanical processing of raw natural dried wood and which predominantly consists of lignocellulose. Crude fibre 7.9.1 Liquorice root Root of Glycyrrhiza L. 7.10.1 Mint Product obtained from drying aerial parts of the plants Mentha apicata, Mentha piperita or Mentha viridis (L.), regardless of their presentation. 7.11.1 Spinach, dried Product obtained from drying the plant Spinacia oleracea L., regardless of its presentation. 7.12.1 Mojave yucca Pulverized Yucca schidigera Roezl. Crude fibre 7.13.1 Vegetal carbon; [charcoal] Product obtained by carbonisation of organic vegetal material. Crude fibre 7.14.1 Wood (11) Chemically untreated mature wood or wood fibres. Crude fibre 8. Milk products and products derived thereof Number Name Description Compulsory declarations 8.1.1 Butter and butter products Butter and products obtained by production or processing of butter (e.g. butter serum), unless listed separately. Crude protein Crude fat Lactose Moisture if > 6 % 8.2.1 Buttermilk/Buttermilk concentrate/Buttermilk powder (19) Product obtained by churning butter out of cream or similar processes. Concentration or drying may be applied. Crude protein Crude fat Lactose Moisture if > 6 % 8.3.1 Casein Product obtained from skimmed or buttermilk by drying casein precipitated by means of acids or rennet. Crude protein Moisture if > 10 % 8.4.1 Caseinate Product extracted from curd or casein through use of neutralizing substances and drying. Crude protein Moisture if > 10 % 8.5.1 Cheese and cheese products Cheese and products made of cheese and of milk based products. Crude protein Crude fat 8.6.1 Colostrum The fluid secreted by the mammary glands of milk-producing animals up to five days post parturition. Crude protein 8.7.1 Dairy by-products Products obtained when producing dairy products (including, but not limited to: former dairy foodstuffs, centrifuge or separator sludge, white water, milk minerals). Moisture Crude protein Crude fat Total sugars 8.8.1 Fermented milk products Products obtained by fermentation of milk (e.g. yoghurt etc.). Crude protein Crude fat 8.9.1 Lactose The sugar separated from milk or whey by purification and drying. Lactose Moisture if > 5 % 8.10.1 Milk/Milk concentrate/Milk powder (19) Normal mammary secretion obtained from one or more milkings. Concentration or drying may be applied. Crude protein Crude fat Moisture if > 5 % 8.11.1 Skimmed milk/Skimmed milk concentrate/Skimmed milk powder (19) Milk whose fat content has been reduced by separation. Concentration or drying may be applied. Crude protein Moisture if > 5 % 8.12.1 Milk fat Product obtained by skimming milk. Crude fat 8.13.1 Milk protein powder Product obtained by drying the protein compounds extracted from milk by chemical or physical treatment. Crude protein Moisture if > 8 % 8.14.1 Condensed and evaporated milk and their products Condensed and evaporated milk and products obtained by production or processing of these products. Crude protein Crude fat Moisture if > 5 % 8.15.1 Milk permeate/Milk permeate powder (19) Product obtained by filtration (ultra, nano or micro) of milk (penetrating through the membrane) and from which lactose may have been partly removed. Reverse osmosis and drying may be applied. Crude ash Crude protein Lactose Moisture if > 8 % 8.16.1 Milk retentate/Milk retentate powder (19) Product obtained by filtration (ultra, nano or micro) of milk (withheld by the membrane). Drying may be applied. Crude protein Crude ash Lactose Moisture if > 8 % 8.17.1 Whey/Whey concentrate/Whey powder (19) Product of cheese, quark or casein manufacturing or similar processes. Concentration or drying may be applied. Crude protein Lactose Moisture if > 8 % Crude ash 8.18.1 Delactosed whey/Delactosed whey powder (19) Whey from which the lactose has been partly removed. Drying may be applied. Crude protein Lactose Moisture if > 8 % Crude ash 8.19.1 Whey protein/Whey protein powder (19) Product obtained by drying the whey protein compounds extracted from whey by chemical or physical treatment. Drying may be applied. Crude protein Moisture if > 8 % 8.20.1 Demineralised, delactosed whey/Demineralised, delactosed whey powder (19) Whey from which the lactose and minerals have been partly removed. Drying may be applied. Crude protein Lactose Crude ash Moisture if > 8 % 8.21.1 Whey permeate/Whey permeate powder (19) Product obtained by filtration (ultra, nano or micro) of whey (penetrating through the membrane) and from which lactose may have been partly removed. Reverse osmosis and drying may be applied. Crude ash Crude protein Lactose Moisture if > 8 % 8.22.1 Whey retentate/Whey retentate powder (19) Product obtained by filtration (ultra, nano or micro) of whey (withheld by the membrane). Drying may be applied. Crude protein Crude ash Lactose Moisture if > 8 % 9. Land animal products and products derived thereof Number Name Description Compulsory declarations 9.1.1 Animal by-products (20) Whole or parts of warm-blooded land animals, fresh, frozen, cooked, acid treated or dried. Crude protein Crude fat Moisture if > 8 % 9.2.1 Animal fat (20) Product composed of fat from warm-blooded land animals. Crude fat Moisture if > 1 % 9.3.1 Apiculture by-products Honey, beeswax, royal jelly, propolis, pollen, processed or unprocessed. Total sugar calculated as sucrose 9.4.1 Processed animal protein (20) Product obtained by heating, drying and grinding whole or parts of warm-blooded land animals from which the fat may have been partially extracted or physically removed. Crude protein Crude fat Crude ash Moisture if > 8 % 9.5.1 Gelatine process derived proteins (20) Dried animal proteins of food quality derived from gelatine production. Crude protein Crude fat Crude ash Moisture if > 8 % 9.6.1 Hydrolysed animal proteins (20) Hydrolysed proteins obtained by chemical, microbiological or enzymatic hydrolysis of animal protein. Crude protein Moisture if > 8 % 9.7.1 Blood meal (20) Product derived from the heat treatment of blood of slaughtered warm-blooded animals. Crude protein Moisture if > 8 % 9.8.1 Blood products (20) Products derived from blood or fractions of blood of slaughtered warm-blooded animals; they include dried/frozen/liquid plasma, dried whole blood, dried/frozen/liquid red cells or fractions thereof and mixtures. Crude protein Moisture if > 8 % 9.9.1 Catering reflux [Catering recycling] All waste food containing material of animal origin including used cooking oil originating in restaurants, catering facilities and kitchens, including central kitchens and household kitchens. Crude protein Crude fat Crude ash Moisture if > 8 % 9.10.1 Collagen (20) Protein-based product derived from animal bones, hides, skins and tendons. Crude protein Moisture if > 8 % 9.11.1 Feather meal Product obtained by drying and grinding feathers of slaughtered animals, it may be hydrolysed. Crude protein Moisture if > 8 % 9.12.1 Gelatine (20) Natural, soluble protein, gelling or non-gelling, obtained by the partial hydrolysis of collagen produced from bones, hides and skins, tendons and sinews of animals. Crude protein Moisture if > 8 % 9.13.1 Greaves (20) Product obtained from the manufacture of tallow, lard and other extracted or physically removed fats of animal origin, fresh, frozen or dried. Crude protein Crude fat Crude ash Moisture if > 8 % 9.14.1 Products of animal origin (20) Products that are no longer intended for human consumption for commercial reasons or due to problems of manufacturing or packaging defects or other defects from which no risk to public or animal health arise; with or without treatment such as fresh, frozen, dried. Crude protein Crude fat Moisture if > 8 % 9.15.1 Eggs Whole eggs of Gallus gallus L. with or without shells. 9.15.2 Albumen Product obtained from eggs after the separation of shells and yolk, pasteurised and possibly denatured. Crude protein Method of denaturation if applicable 9.15.3 Egg products, dried Products consisting of pasteurised dried eggs, without shells or a mixture of different proportions of dried albumen and dried egg yolk. Crude protein Crude fat Moisture if > 5 % 9.15.4 Egg powder sugared Dried whole or parts of sugared eggs. Crude protein Crude fat Moisture if > 5 % 9.15.5 Egg shells, dried Product obtained from poultry eggs, after the content (yolk and albumen) has been removed. Shells are dried. Crude ash 9.16.1 Terrestrial invertebrates (20) Whole or parts of terrestrial invertebrates, in all their life stages, other than species pathogenic to humans and animals; with or without treatment such as fresh, frozen, dried. 10. Fish, other aquatic animals and products derived thereof Number Name Description Compulsory declarations 10.1.1 Aquatic invertebrates (21) Whole or parts of marine or freshwater invertebrates, in all their life stages, other than species pathogenic to humans and animals; with or without treatment such as fresh, frozen, dried 10.2.1 By-products from aquatic animals (21) Originating from establishments or plants preparing or manufacturing products for human consumption; with or without treatment such as fresh, frozen, dried. Crude protein Crude fat Crude ash 10.3.1 Crustacea meal Product produced by heating, pressing and drying whole or parts of crustacean including wild and farmed shrimp. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.4.1 Fish (22) Whole or parts of fish: fresh, frozen, cooked, acid treated or dried. Crude protein Moisture if > 8 % 10.4.2 Fish meal (22) Product obtained by heating, pressing and drying whole or parts of fish and to which fish solubles may have been re-added prior to drying. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.4.3 Fish solubles Condensed product obtained during manufacture of fishmeal which has been separated and stabilised by acidification or drying. Crude protein Crude fat Moisture if > 5 % 10.4.4 Fish protein, hydrolysed Product obtained by acid hydrolysis of whole or parts of fish often concentrated by drying. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.4.5 Fishbone meal Product obtained by heating, pressing and drying parts of fish. It consists principally of fishbone. Crude ash 10.4.6 Fish oil Oil obtained from fish or parts of fish followed by centrifugation to remove water (may include species specific details e.g. cod liver oil). Crude fat Moisture if > 1 % 10.4.7 Fish oil, hydrogenated Oil obtained from hydrogenation of fish oil. Moisture if > 1 % 10.5.1 Krill oil Oil obtained from cooked and pressed marine planktonic krill followed by centrifugation to remove water. Moisture if > 1 % 10.5.2 Krill protein concentrate, hydrolysed Product obtained by the enzymatic hydrolysis of whole or parts of krill often concentrated by drying. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.6.1 Marine annelid meal Product produced by heating and drying whole or parts of marine annelids, including Nereis virens.M. Sars. Fat Ash if > 20 % Moisture if > 8 % 10.7.1 Marine zooplankton meal Product produced by heating, pressing and drying marine zooplankton e.g. krill. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.7.2 Marine zooplankton oil Oil obtained from cooked and pressed marine zooplankton followed by centrifugation to remove water. Moisture if > 1 % 10.8.1 Mollusc meal Product produced by heating and drying whole or parts of molluscs including squid and bi-valves. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 10.9.1 Squid meal Product produced by heating, pressing and drying whole squid or parts of squid. Crude protein Crude fat Crude ash, if > 20 % Moisture if > 8 % 11. Minerals and products derived thereof Number Name Description Compulsory declarations 11.1.1 Calcium carbonate (23); [Limestone] Product obtained by grinding sources of calcium carbonate, such as limestone or by precipitation from acid solution. Calcium, Ash insoluble in HCl if > 5 % 11.1.2 Calcareous marine shells Product of natural origin, obtained from marine shells, ground or granulated, such as oyster shells or seashells. Calcium, Ash insoluble in HCl if > 5 % 11.1.3 Calcium and magnesium carbonate Natural mixture of calcium carbonate and magnesium carbonate. Calcium, Magnesium, Ash insoluble in HCl if > 5 % 11.1.4 Maerl Product of natural origin obtained from calcareous marine algae, ground or granulated. Calcium, Ash insoluble in HCl if > 5 % 11.1.5 Lithothamn Product of natural origin obtained from calcareous marine algae (Phymatolithon calcareum (Pall.)), ground or granulated. Calcium, Ash insoluble in HCl if > 5 % 11.1.6 Calcium chloride Technical grade calcium chloride. Calcium, Ash insoluble in HCl if > 5 % 11.1.7 Calcium hydroxide Technical grade calcium hydroxide. Calcium, Ash insoluble in HCl if > 5 % 11.1.8 Calcium sulphate anhydrous Technical grade calcium sulphate anhydrous obtained by grinding calcium sulphate anhydrous or dehydration of calcium sulphate dihydrate. Calcium, Ash insoluble in HCl if > 5 % 11.1.9 Calcium sulphate hemihydrate Technical grade calcium sulphate hemihydrate obtained by partially dehydrating calcium sulphate dihydrate. Calcium, Ash insoluble in HCl if > 5 % 11.1.10 Calcium sulphate dihydrate Technical grade calcium sulphate dihydrate obtained by grinding calcium sulphate dihydrate or hydration of calcium sulphate hemihydrate. Calcium, Ash insoluble in HCl if > 5 % 11.1.11 Calcium salts of organic acids (24) Calcium salts of edible organic acids with at least 4 carbon atoms. Calcium, Organic acid 11.1.12 Calcium oxide Technical grade calcium oxide obtained from calcination of naturally occurring limestone. Calcium, Ash insoluble in HCl if > 5 % 11.1.13 Calcium gluconate Calcium salt of gluconic acid generally expressed as Ca(C6H11O7)2 and its hydrated forms. Calcium, Ash insoluble in HCl if > 5 % 11.1.15 Calcium Sulphate/Carbonate Product obtained during the manufacturing of sodium carbonate. Calcium, Ash insoluble in HCl if > 5 % 11.1.16 Calcium pidolate Technical grade L-calcium pidolate. Calcium, Ash insoluble in HCl if > 5 % 11.2.1 Magnesium oxide Calcined magnesium oxide (MgO) not less than 70 % MgO. Magnesium, Ash insoluble in HCl if > 15 % 11.2.2 Magnesium sulphate heptahydrate Technical grade magnesium sulphate (MgSO4 Ã  7 H2O). Magnesium, Sulphur, Ash insoluble in HCl if > 15 % 11.2.3 Magnesium sulphate monohydrate Technical grade magnesium sulphate (MgSO4 Ã  H2O). Magnesium, Sulphur, Ash insoluble in HCl if > 15 % 11.2.4 Magnesium sulphate anhydrous Technical grade anhydrous magnesium sulphate (MgSO4). Magnesium, Sulphur, ash insoluble in HCl if > 10 % 11.2.5 Magnesium propionate Technical grade magnesium propionate. Magnesium 11.2.6 Magnesium chloride Technical grade magnesium chloride or solution obtained by natural concentration of sea water after deposit of sodium chloride. Magnesium, Chlorine, ash insoluble in HCl if > 10 % 11.2.7 Magnesium carbonate Natural magnesium carbonate. Magnesium, ash insoluble in HCl if > 10 % 11.2.8 Magnesium hydroxide Technical grade magnesium hydroxide. Magnesium, ash insoluble in HCl if > 10 % 11.2.9 Magnesium potassium sulphate Technical grade magnesium potassium sulphate. Magnesium, Potassium, ash insoluble in HCl if > 10 % 11.2.10 Magnesium salts of organic acids (24) Magnesium salts of edible organic acids with at least 4 carbon atoms. Magnesium, organic acid 11.3.1 Dicalcium phosphate (25); [Calcium hydrogen orthophosphate] Technical grade calcium mono-hydrogen phosphate obtained from bones or inorganic sources (CaHPO4 Ã  H2O) Ca/P > 1,2 Calcium, Total phosphorus, P insoluble in 2 % citric acid if > 10 %, Ash insoluble in HCl if > 5 % 11.3.2 Mono-dicalcium phosphate Product obtained chemically and composed of dicalcium phosphate and mono-calcium phosphate (CaHPO4. Ca(H2PO4)2 Ã  H2O) 0,8 < Ca/P < 1,3 Total phosphorus, Calcium, P insoluble in 2 % citric acid if > 10 % 11.3.3 Mono-calcium phosphate; [Calcium tetrahydrogen diorthophosphate] Technical grade calcium-bis dihydrogenphosphate (Ca(H2PO4)2 Ã  H2O) Ca/P < 0,9 Total phosphorus, Calcium, P insoluble in 2 % citric acid if > 10 % 11.3.4 Tri-calcium phosphate; [Tricalcium orthophosphate] Technical grade tri-calcium phosphate from bones or inorganic sources (Ca3(PO4)2 Ã  H2O) Ca/P > 1,3 Calcium, Total phosphorus, P insoluble in 2 % citric acid if > 10 % 11.3.5 Calcium-magnesium phosphate Technical grade calcium-magnesium phosphate. Calcium, Magnesium, Total phosphorus, P insoluble in 2 % citric acid if > 10 % 11.3.6 Defluorinated phosphate Natural phosphate, calcined and further heat treated than for the removal of impurities necessary. Total phosphorus, Calcium, Sodium, P insoluble in 2 % citric acid if > 10 %, Ash insoluble in HCI if > 5 % 11.3.7 Di-calciumpyrophosphate; [Dicalcium diphosphate] Technical grade dicalcium pyrophosphate. Total phosphorus, Calcium, P insoluble in 2 % citric acid if > 10 % 11.3.8 Magnesium phosphate Product consisting of technical grade monobasic and/or di-basic and/or tri-basic magnesium phosphate. Total phosphorus, Magnesium, P insoluble in 2 % citric acid if > 10 %, Ash insoluble in HCl if > 10 % 11.3.9 Sodium-calcium-magnesium phosphate Product consisting of technical grade sodium-calcium-magnesium phosphate. Total phosphorus, Magnesium, Calcium, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.10 Mono-sodium phosphate; [Sodium dihydrogen orthophosphate] Technical grade mono-sodium phosphate (NaH2PO4 Ã  H2O) Total phosphorus, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.11 Di-sodium phosphate; [Disodium hydrogen orthophosphate] Technical grade disodium phosphate (Na2HPO4 Ã  H2O) Total phosphorus, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.12 Tri-sodium Phosphate; [Trisodium orthophosphate] Technical grade tri-sodium phosphate (Na3PO4) Total phosphorus, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.13 Sodium pyrophosphate; [Tetrasodium diphosphate] Technical grade sodium pyrophosphate. Total phosphorus, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.14 Mono-potassium phosphate; [Potassium dihydrogen orthophosphate] Technical grade mono-potassium phosphate (KH2PO4 Ã  H2O) Total phosphorus, Potassium, P insoluble in 2 % citric acid if > 10 % 11.3.15 Di-potassium phosphate; [Di-potassium hydrogen orthophosphate] Technical grade di-potassium phosphate (K2HPO4 Ã  H2O) Total phosphorus, Potassium, P insoluble in 2 % citric acid if > 10 % 11.3.16 Calcium sodium phosphate Technical grade calcium sodium phosphate. Total phosphorus, Calcium, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.17 Mono-ammonium phosphate; [Ammonium dihydrogen orthophosphate] Technical grade mono-ammonium phosphate (NH4H2PO4) Total nitrogen, Total phosphorus, P insoluble in 2 % citric acid if > 10 % 11.3.18 Di-ammonium phosphate; [Diammonium hydrogen orthophosphate] Technical grade di-ammonium phosphate ((NH4)2HPO4) Total nitrogen Total phosphorus P insoluble in 2 % citric acid if > 10 % 11.3.19 Sodium tri-polyphosphate; [Penta sodium triphosphate] Technical Grade sodium tri-polyphosphate. Total phosphorus Sodium P insoluble in 2 % citric acid if > 10 % 11.3.20 Sodium magnesium phosphate Technical grade sodium-magnesium phosphate. Total phosphorus, Magnesium, Sodium, P insoluble in 2 % citric acid if > 10 % 11.3.21 Magnesium hypophosphite Technical Grade magnesium hypophosphite (Mg(H2PO2)2 Ã  6H2O) Magnesium Total phosphorus P insoluble in 2 % citric acid if > 10 % 11.3.22 Degelatinised bone meal Degelatinised, sterilised and ground bones from which the fat has been removed. Total phosphorus, Calcium, Ash insoluble in HCl if > 10 % 11.3.23 Bone ash Mineral residues from the incineration, combustion or gasification of animal by products. Total phosphorus, Calcium, Ash insoluble in HCl if > 10 % 11.4.1 Sodium chloride (23) Technical grade sodium chloride or product obtained by evaporative crystallization from brine (vacuum salt) or evaporation of seawater (marine salt) or grinding rock salt. Sodium, Ash insoluble in HCl if > 10 % 11.4.2 Sodium bicarbonate [Sodium hydrogencarbonate] Technical grade sodium bicarbonate (NaHCO3) Sodium, Ash insoluble in HCl if > 10 % 11.4.3 Sodium/ammonium (bi)carbonate [Sodium/ammonium (hydrogen)carbonate] Product obtained during the production of sodium carbonate and sodium bicarbonate, with traces of ammonium bicarbonate (ammonium bicarbonate max. 5 %). Sodium, Ash insoluble in HCl if > 10 % 11.4.4 Sodium carbonate Technical grade sodium carbonate (Na2CO3) Sodium, Ash insoluble in HCl if > 10 % 11.4.5 Sodium sesquicarbonate [Trisodium hydrogendicarbonate] Technical grade sodium sesquicarbonate (Na3H(CO3)2) Sodium, Ash insoluble in HCl if > 10 % 11.4.6 Sodium sulphate Technical grade sodium sulphate. Sodium, Ash insoluble in HCl if > 10 % 11.4.7 Sodium salts of organic acids Sodium salts of edible organic acids with at least 4 carbon atoms. Sodium, Organic acid 11.5.1 Potassium chloride Technical Grade potassium chloride or product obtained by grinding natural sources of potassium chloride. Potassium, Ash insoluble in HCl if > 10 % 11.5.2 Potassium sulphate Technical grade potassium sulphate (K2SO4) Potassium, Ash insoluble in HCl if > 10 % 11.5.3 Potassium carbonate Technical grade potassium carbonate (K2CO3). Potassium, Ash insoluble in HCl if > 10 % 11.5.4 Potassium bicarbonate [Potassium hydrogen carbonate] Technical grade potassium bicarbonate (KHCO3). Potassium, Ash insoluble in HCl if > 10 % 11.5.5 Potassium salts of organic acids (24) Potassium salts of edible organic acids with at least 4 carbon atoms. Potassium, Organic acid 11.6.1 Flower of sulphur Technical grade powder obtained from natural deposits of the mineral. Also, product obtained from oil refinery production as practised by sulphur manufacturers. Sulphur 11.7.1 Attapulgite Natural magnesium-aluminium-silicon mineral. Magnesium 11.7.2 Quartz Naturally occurring mineral obtained by grinding sources of quartz. 11.7.3 Cristobalite Silicon dioxide obtained from the re-crystallisation of quartz. 11.8.1 Ammonium sulphate Technical grade ammonium sulphate ((NH4)2SO4) obtained by chemical synthesis. Nitrogen expressed as crude protein, Sulphur 11.8.2 Ammonium sulphate solution Ammonium sulphate in aqueous solution, containing not less than 35 % Ammonium sulphate Nitrogen expressed as crude protein 11.8.3 Ammonium salts of organic acids Ammonium salts of edible organic acids with at least 4 carbon atoms. Nitrogen expressed as crude protein, Organic acid 11.8.4 Ammonium lactate Ammonium lactate (CH3CHOHCOONH4). Includes the Ammonium lactate produced by fermentation of whey with Lactobacillus delbrueckii ssp. bulgaricus, containing not less than 44 % Nitrogen expressed as crude protein. Nitrogen expressed as crude protein, Crude ash 11.8.5 Ammonium acetate Ammonium acetate (CH3COONH4) in aqueous solution, containing not less than 55 % Ammonium acetate) Nitrogen expressed as crude protein 12. Fermentation (by-)products from microorganisms the cells of which have been inactivated or killed Number Name Description Compulsory Declarations 12.1 Products obtained from the biomass of specific micro-organisms grown on certain substrates 12.1.1 Protein from Methylophilus methylotrophus Protein product of fermentation obtained by culture of Methylophilus methylotrophus (NCIMB strain 10.515) on methanol, the crude protein is at least 68 % and the reflectance index at least 50. Crude protein Crude ash Crude fat 12.1.2 Protein from Methylococcus capsulatus (Bath), Alca ligenes acidovorans, Bacillus brevis and Bacillus firmus Protein product of fermentation with Methylococcus capsulatus (Bath) (NCIMB strain 11132), Alcaligenes acidovorans (NCIMB strain 12387), Bacillus brevis (NCIMB strain 13288) and Bacillus firmus (NCIMB strain 13280) on natural gas (approx. 91 % methane, 5 % ethane, 2 % propane, 0,5 % isobutane, 0,5 % n-butane), ammonia, and mineral salts, the crude protein is at least 65 %. Crude protein Crude ash Crude fat 12.1.3 Bacterial protein from Escherichia coli Protein product, by-product from the production of amino acids by culture of Escherichia coli K12 on substrates of vegetable or chemical origin, ammonia or mineral salts; it may be hydrolysed. Crude protein 12.1.4 Bacterial protein from Corynebacterium glutamicum Protein product, by-product from the production of amino acids by culture of Corynebacterium glutamicum on substrates of vegetable or chemical origin, ammonia or mineral salts, it may be hydrolysed. Crude protein 12.1.5 Yeasts and like products [Brewersyeast] [Yeast product] All yeasts and parts thereof obtained from Saccharomyces cerevisiae, Saccharomyces carlsbergiensis, Kluyveromyces lactis, Kluyveromyces fragilis, Torulaspora delbrueckii, Candida utilis/Pichia jadinii, Saccharomyces uvarum, Saccharomyces ludwigii or Brettanomyces ssp. (26) on substrates mostly of vegetable origin such as molasses, sugar syrup, alcohol, distillery residues, cereals and products containing starch, fruit juice, whey, lactic acid, sugar, hydrolysed vegetable fibres and fermentation nutrients such as ammonia or mineral salts Moisture if < 75 % or > 97 % If moisture < 75 %: Crude protein 12.1.6 Mycelium silage from the production of penicillin Mycelium (nitrogenous compounds), wet by-product from the production of penicillin by Penicillium chrysogenum (ATCC48271) on different sources of carbohydrates and their hydrolysates, heat treated and ensiled by means of Lactobacillus brevis, plantarum, sake, collinoides and Streptococcus lactis to inactive the penicillin, Nitrogen expressed as crude protein is at least 7 %. Nitrogen expressed as crude protein Crude ash 12.2 Other fermentation by-products 12.2.1 Vinasses [condensed molasses soluble] By-products derived from the industrial processing of musts/worts issued from fermentation processes such as alcohol, organic acids, yeast manufacture. They are composed of the liquid/paste fraction obtained after the separation of the fermentation musts/worts. They may also include dead cells and/or parts thereof of the fermentation microorganisms used. The substrates are mostly of vegetable origin such as molasses, sugar syrup, alcohol, distillery residues, cereals and products containing starch, fruit juice, whey, lactic acid, sugar, hydrolyzed vegetable fibres and fermentation nutrients such as ammonia or mineral salts Crude protein Substrate and indication of production process as appropriate 12.2.2 By-products from the production of L-glutamic acid Concentrated liquid by-products from the production of L-glutamic acid by fermentation with Corynebacterium melassecola on substrate composed of sucrose, molasses, starch products and their hydrolysates, ammonium salts and other nitrogenous compounds. Crude protein 12.2.3 By-products from the production of L-lysine-monohydrochloride with Brevibacterium lactofermentum Concentrated liquid by-products from the production of L-Lysine monohydrochloride by fermentation with Brevibacterium lactofermentum on substrate composed of sucrose, molasses, starch products and their hydrolysates, ammonium salts and other nitrogenous compounds. Crude protein 12.2.4 By-products from the production of amino acids with Corynbacterium glutamicum Liquid by-products from the production of amino acids by fermentation with Corynbacterium glutamicum on substrate of vegetable or chemical origin, ammonia or mineral salts Crude protein Crude ash 12.2.5 By-products from the production of amino acids with Escherichia coli K12 Liquid by-products from the production of amino acids by fermentation with Escherichia coli K12 on substrate of vegetable or chemical origin, ammonia or mineral salts Crude protein Crude ash 12.2.6 By-product of enzyme production with Aspergillus niger By-product of fermentation of Aspergillus niger on wheat and malt for enzyme production Crude protein 13. Miscellaneous Number Name Description Compulsory declarations 13.1.1 Products from the bakery and pasta industry Products obtained during and from the production of bread, biscuits, wafers or pasta. They may be dried. Starch Total sugars, calculated as sucrose, Crude fat, if > 5 % 13.1.2 Products from the pastry industry Products obtained during and from the production of pastry and cakes. They may be dried Starch Total sugars, calculated as sucrose, Crude fat, if > 5 % 13.1.3 Products of the breakfast cereal manufacture Substances or products that are intended or where it is reasonable to expect that they can be consumed by humans in their processed, partially processed or unprocessed forms. They may be dried. Crude protein, if > 10 % Crude fibre Crude oils/fats, if > 10 %, Starch, if > 30 % Total sugar, calculated as sucrose, if > 10 % 13.1.4 Products from the confectionery industry Products obtained during and from the production of sweets, inclusive chocolate. They may be dried. Starch Crude fat, if > 5 % Total sugars, calculated as sucrose 13.1.5 Products of the ice-cream industry Products obtained when producing ice-cream. They may be dried. Starch Total sugars, calculated as sucrose, Crude fat 13.1.6 Products and by products from processing fresh fruits and vegetables (27) Products obtained when processing fresh fruit and vegetables (including peel, whole pieces of fruit/vegetables, and mixtures thereof). They may have been dried, or frozen. Starch Crude fibre Crude fat, if > 5 % Ash insoluble in HCl, if > 3,5 % 13.1.7 Products from the processing of plants (27) Products obtained from freezing or drying whole plants or their parts. Crude Fibre 13.1.8 Products from processing of spices and seasonings (27) Products obtained from freezing or drying spices and seasonings or their parts. Crude protein, if > 10 % Crude fibre Crude oils/fats, if > 10 %, Starch, if > 30 % Total sugar, calculated as sucrose, if > 10 % 13.1.9 Products from the processing of herbs (27) Products obtained from crushing, grinding, freezing or drying herbs or their parts. Crude Fibre 13.1.10 Products from the potato processing industry Products obtained when processing potatoes. They may have been dried or frozen. Starch Crude fibre Crude fat, if > 5 % Ash insoluble in HCl, if > 3,5 % 13.1.11 Products and by-products of the sauces production Substances from the sauces-production that are intended or where it is reasonable to expect that they can be consumed by humans in their processed, partially processed or unprocessed forms. They may be dried. Crude fat 13.1.12 Products and by-products from the savoury snacks industry Products and by-products of the savoury snacks industry obtained during and from the production of savoury snacks - potato chips, potato and/ or cereal based snacks (direct extruded, dough based and pelleted snacks) and nuts. Crude fat 13.1.13 Products from the ready-to-eat food industry Products obtained during the production of ready to eat food. They may be dried. Crude fat, if > 5 % 13.1.14 Plants by-products from spirits production Solid products from plants (including berries and seeds such as anise) obtained after maceration of these plants in an alcoholic solution or after alcoholic evaporation/distillation, or both, in the elaboration of flavourings for the spirits production. These products must be distilled to eliminate the alcoholic residue. Crude protein, if > 10 % Crude fibre Crude oils/fats, if > 10 % 13.1.15 Feed beer Product of the brewing process which is unsalable as a human beverage. Alcohol content 13.2.1 Caramelized sugar Product obtained by the controlled heating of any sugar. Total sugars, calculated as sucrose 13.2.2 Dextrose Dextrose is obtained after hydrolysis of starch and consists of purified, crystallised glucose, with or without crystal water. Total sugars, calculated as sucrose 13.2.3 Fructose Fructose as purified crystalline powder. It is obtained from glucose in glucose syrup by the use of glucose isomerase and from sucrose inversion. Total sugars, calculated as sucrose 13.2.4 Glucose syrup Glucose syrup is a purified and concentrated aqueous solution of nutritive saccharides obtained through hydrolysis from starch. Total sugars Moisture if > 30 % 13.2.5 Glucose molasses Product produced during refining process of glucose syrups. Total sugars 13.2.6 Xylose Sugar extracted from wood. 13.2.7 Lactulose Semi-synthetic disaccharide (4-O-D-Galactopyranosyl-D-fructose) obtained from lactose through the isomerisation of glucose to fructose. Present in heat treated milk and milk products. Lactulose 13.2.8 Glucosamine (Chitosamine) Amino sugar (monosaccharide) being part of the structure of the polysaccharides chitosan and chitin. Produced by the hydrolysis of crustacean and other arthropods exoskeletons or by fermentation of a grain such as corn or wheat Sodium or Potassium, as applicable 13.3.1 Starch (28) Technical grade starch. Starch 13.3.2 Starch (28), pre-gelatinised Product consisting of starch expanded by heat treatment. Starch 13.3.3 Starch (28) mixture Product consisting of native and/or modified food starch obtained from different botanical sources. Starch 13.3.4 Starch (28) hydrolysates cake Product from starch hydrolysis. It consists of protein, fat and filter aid (e.g. diatomaceous earth, wood fibre). Moisture if < 25 % or > 45 % If moisture < 25 %:  Crude fat  Crude protein 13.3.5 Dextrin Dextrin is partially acid hydrolysed starch. 13.3.6 Maltodextrin Maltodextrin is the partially hydrolysed starch. 13.4.1 Polydextrose Randomly bonded bulk polymer of glucose produced by thermal polymerisation of D-Glucose. 13.5.1 Polyols Product obtained by hydrogenation or fermentation and consisting of reduced mono, di- or oligosaccharides or polysaccharides. 13.5.2 Isomalt Sugar alcohol obtained from sucrose after enzymatic conversion and hydrogenation. 13.5.3 Mannitol Product obtained by hydrogenation or fermentation and consisting of reduced glucose and/or fructose. 13.5.4 Xylitol Product obtained by hydrogenation and fermentation of xylose. 13.5.5 Sorbitol Product obtained by hydrogenation of glucose. 13.6.1 Fatty acids (29) Product obtained during the deacidification, by means of lye or by distillation of oils and fats of unspecified vegetable or animal origin. Also, product obtained by various ways of processing of fats and oils as practised by fatty acid manufacturers. Crude fat Moisture if 1 % 13.6.2 Fatty acids esterified with glycerol (29) Glycerides obtained by the esterification of glycerol of vegetable origin with fatty acids. Moisture if > 1 % Crude fat 13.6.3 Mono and diglycerides of fatty acids (29) Mono- and diglycerides of fatty acids consist of mixtures of glycerol, mono-, di- and triesters of fatty acids occurring in food oils and fats. They may contain small amounts of free fatty acids and glycerol. Crude fat 13.6.4 Salts of fatty acids (29) Product obtained by reaction of fatty acids with at least four carbon atoms with calcium, magnesium, sodium or potassium compounds. Crude fat (after hydrolysis) Moisture Ca or Na or K or Mg (when appropriate) 13.7.1 Chondroitin sulphate Product obtained by extraction from tendons, bones and other animal tissues containing cartilage and soft connective tissues. Sodium 13.8.1 Glycerine, crude Product of biodiesel production (methyl or ethyl esters of fatty acids), obtained by transesterification of oils and fats of unspecified vegetable and animal origin. Mineral and organic salts might remain in the glycerine. (Maximum content of methanol 0,2 %) Also a product of oleochemical processing of mineral fats and oils, including trans-esterification, hydrolysis or saponification. Glycerol Potassium Sodium 13.8.2 Glycerine Product of biodiesel production (methyl or ethyl esters of fatty acids), obtained by trans-esterification of oils and fats of unspecified vegetable and animal origin with subsequent refining of the glycerine. (Minimum content of glycerol: 99 % of dry matter). Also a product of oleochemical processing of mineral oils and fats, including trans-esterification, hydrolysis or saponification. Glycerol Potassium Sodium 13.9.1 Methyl sulphonyl methane Organo-sulfur compound ((CH3)2SO2) obtained by synthetic way which is identical to the naturally occurring source in plants. Sulphur 13.10.1 Peat Product from the natural decomposition of plant (mainly sphagnum) in anaerobic and oligotrophic environment. Crude Fibre 13.11.1 Propylene glycol Also called 1,2-propanediol or propane-1,2-diol, an organic compound (a diol or double alcohol) with formula C3H8O2. It is a viscous liquid with a faintly sweet taste, hygroscopic and miscible with water, acetone, and chloroform. Propylene glycol (1) In German Konzentrieren may be replaced by Eindicken where appropriate, in which case the common qualifier should be eingedickt. (2) Decortication may be replaced by dehulling or dehusking where appropriate, in which case the common qualifier should be dehulled or dehusked. (3) In French the name issues may be used. (4) In German the qualifier aufgeschlossen and the name Quellwasser (referring to starch) may be used. In Danish the qualifier KvÃ ¦ldning and the name KvÃ ¦ldet (referring to starch) may be used. (5) In French Pressage may be replaced by Extraction mÃ ©canique where appropriate. (6) The name may be supplemented by the cereal species. (7) Please note that maize can either be referred to as such or as corn. This is valid for all maize products. (8) If this product has been subject to a finer milling the word fine may be added to the name or the name may be replaced by a corresponding denomination. (9) The name may be supplemented by the grain species. (10) The indication low in glucosinolate as defined in Community legislation may be added, where appropriate. This is valid for all rape seed products. (11) The name shall be supplemented by the plant species. (12) The name shall be supplemented by an indication of the nature of the heat treatment. (13) This name shall be supplemented by a more accurate description of the fruit. (14) The plant species shall be stated in the designation. (15) The name must be supplemented by an indication of the nature of the treatment carried out. (16) The species of forage crop may be added to the name. (17) The term meal may be replaced by pellets. The method of drying may be added to the name. (18) The name shall be supplemented by the species. (19) Expressions are not synonymous and differ mainly in their moisture content, respective expression to be used as appropriate. (20) The name shall be supplemented as appropriate by  the animal species, and/or  the part of the animal product, and/or  the animal species processed (e.g. porcine, ruminant, avian), and/or  the naming of the animal species not processed in respect of the ban on intra-species recycling (e.g. poultry-free), and/or  the material processed (e.g. bone, high or low ash) and/or the process used (e.g. defatted, refined). (21) The name shall be supplemented by the species. (22) The name shall be supplemented by the species when produced from farmed fish. (23) The nature of the source may be indicated additionally in the name or replace it. (24) The name shall be amended or supplemented to specify the organic acid. (25) The manufacturing process may be included in the name. (26) The usage name of yeast strains may vary from the scientific taxonomy, therefore, synonyms of the yeast strains listed could also be used. (27) The name shall be supplemented by the fruit, vegetable, plant, spices and herbs species, as applicable. (28) The name shall be supplemented by the indication of the botanical origin. (29) The name shall be amended or supplemented to specify the fatty acids used.